 
Published CUSIP Number: 90291HAA9
Revolver CUSIP Number: 90291HAC5
Term Loan CUSIP Number: 90291HAB7
 
 
 

$900,000,000
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of January 17, 2018,
by and among
 
UBIQUITI NETWORKS, INC.,
 
and
 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED,
as Borrowers,
 
the Lenders referred to herein,
 
as Lenders,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
Swingline Lender and Issuing Lender,
 
WELLS FARGO SECURITIES, LLC,
HSBC BANK USA, NATIONAL ASSOCIATION,
 
and
 
FIFTH THIRD BANK,
 
as Joint Lead Arrangers and Joint Bookrunners,
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,
 
and
 
MUFG UNION BANK, N.A.,
as Documentation Agents
 
 
 

 
 
ARTICLE I 
DEFINITIONS

 
SECTION 1.1 
Definitions

 
SECTION 1.2 
Other Definitions and Provisions
 
SECTION 1.3 
Accounting Terms
 
SECTION 1.4 
UCC Terms

 
SECTION 1.5 
Rounding

 
SECTION 1.6 
References to Agreement and Laws

 
SECTION 1.7 
Times of Day

 
SECTION 1.8 
Letter of Credit Amounts

 
SECTION 1.9 
Guarantees and Non-Recourse Indebtedness

 
SECTION 1.10 
Covenant Compliance Generally

 
SECTION 1.11 
Rates

 
ARTICLE II CREDIT FACILITIES 

 
SECTION 2.1 
Revolving Credit Loans

 
SECTION 2.2 
Swingline Loans

 
SECTION 2.3 
Procedure for Advances of Revolving Credit Loans and Swingline Loans

 
SECTION 2.4 
Repayment and Prepayment of Revolving Credit and Swingline Loans

 
SECTION 2.5 
Permanent Reduction of the Revolving Credit Commitment
 
SECTION 2.6 
Termination of Revolving Credit Facility

 
SECTION 2.7 
Increase in Revolving Credit Commitments; Incremental Loans

 
SECTION 2.8 
Initial Term Loan

 
SECTION 2.9 
Procedure for Advance of Term Loans

 
SECTION 2.10 
Repayment of Term Loans

 
SECTION 2.11 
Prepayments of Term Loans

 
ARTICLE III LETTER OF CREDIT FACILITY 

 
SECTION 3.1 
L/C Facility

 
SECTION 3.2 
Procedure for Issuance of Letters of Credit

 
SECTION 3.3 
Commissions and Other Charges

 
SECTION 3.4 
L/C Participations

 
SECTION 3.5 
Reimbursement Obligation of the Parent Borrower

 
SECTION 3.6 
Obligations Absolute

 
SECTION 3.7 
Effect of Letter of Credit Application

 
ARTICLE IV GENERAL LOAN PROVISIONS 

 
SECTION 4.1 
Interest

 
SECTION 4.2 
Notice and Manner of Conversion or Continuation of Loans
 
SECTION 4.3 
Fees

 
SECTION 4.4 
Manner of Payment

 
SECTION 4.5 
Evidence of Indebtedness

 
SECTION 4.6 
Sharing of Payments by Lenders

 
SECTION 4.7 
Administrative Agent’s Clawback

 
SECTION 4.8 
Changed Circumstances

 
SECTION 4.9 
Indemnity

 
SECTION 4.10 
Increased Costs

 
SECTION 4.11 
Taxes

 
SECTION 4.12 
Mitigation Obligations; Replacement of Lenders

 
SECTION 4.13 
Cash Collateral

 
SECTION 4.14 
Defaulting Lenders

 
ARTICLE V CONDITIONS OF CLOSING AND BORROWING 

 
SECTION 5.1 
Conditions to Closing and Initial Extensions of Credit

 
SECTION 5.2 
Conditions to All Extensions of Credit

 
ARTICLE VIREPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 

 
SECTION 6.1 
Organization; Power; Qualification

 
SECTION 6.2 
Ownership

 
SECTION 6.3 
Authorization; Enforceability

 
SECTION 6.4 
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

 
SECTION 6.5 
Compliance with Law; Governmental Approvals

 
SECTION 6.6 
Tax Returns and Payments

 
SECTION 6.7 
Intellectual Property Matters

 
SECTION 6.8 
Environmental Matters

 
SECTION 6.9 
Employee Benefit Matters

 
SECTION 6.10 
Margin Stock

 
SECTION 6.11 
Government Regulation

 
SECTION 6.12 
Material Contracts

 
SECTION 6.13 
Employee Relations

 
SECTION 6.14 
Financial Statements

 
SECTION 6.15 
No Material Adverse Change

 
SECTION 6.16 
Solvency

 
SECTION 6.17 
Title to Properties

 
SECTION 6.18 
Litigation

 
SECTION 6.19 
Anti-Corruption Laws and Sanctions

 
SECTION 6.20 
Absence of Defaults

 
SECTION 6.21 
Disclosure

 
ARTICLE VII AFFIRMATIVE COVENANTS 

 
SECTION 7.1 
Financial Statements and Budgets

 
SECTION 7.2 
Certificates; Other Reports

 
SECTION 7.3 
Notice of Other Matters

 
SECTION 7.4 
Preservation of Corporate Existence and Related Matters

 
SECTION 7.5 
Maintenance of Property and Licenses

 
SECTION 7.6 
Insurance

 
SECTION 7.7 
Accounting Methods and Financial Records

 
SECTION 7.8 
Payment of Taxes

 
SECTION 7.9 
Compliance with Laws and Approvals

 
SECTION 7.10 
Environmental Laws

 
SECTION 7.11 
Compliance with ERISA

 
SECTION 7.12 
Compliance with Material Contracts

 
SECTION 7.13 
Visits and Inspections

 
SECTION 7.14 
Additional Subsidiaries

 
SECTION 7.15 
Use of Proceeds

 
SECTION 7.16 
Further Assurances

 
SECTION 7.17 
Anti-Corruption Laws and Sanctions

 
ARTICLE VIII NEGATIVE COVENANTS 

 
SECTION 8.1 
Indebtedness

 
SECTION 8.2 
Liens

 
SECTION 8.3 
Investments

 
SECTION 8.4 
Fundamental Changes

 
SECTION 8.5 
Asset Dispositions

 
SECTION 8.6 
Restricted Payments

 
SECTION 8.7 
Transactions with Affiliates

 
SECTION 8.8 
Accounting Changes; Organizational Documents

 
SECTION 8.9 
Payments and Modifications of Subordinated Indebtedness
 
SECTION 8.10 
No Further Negative Pledges; Restrictive Agreements

 
SECTION 8.11 
Nature of Business

 
SECTION 8.12 
Capital Expenditures

 
SECTION 8.13 
Financial Covenants

 
SECTION 8.14 
Disposal of Subsidiary Interests

 
ARTICLE IX DEFAULT AND REMEDIES 

 
SECTION 9.1 
Events of Default

 
SECTION 9.2 
Remedies

 
SECTION 9.3
Rights and Remedies Cumulative; Non-Waiver; etc

 
SECTION 9.4 
Crediting of Payments and Proceeds
 
SECTION 9.5 
Administrative Agent May File Proofs of Claim

 
SECTION 9.6 
Credit Bidding

 
ARTICLE X THE ADMINISTRATIVE AGENT 

 
SECTION 10.1 
Appointment and Authority

 
SECTION 10.2 
Rights as a Lender

 
SECTION 10.3 
Exculpatory Provisions

 
SECTION 10.4 
Reliance by the Administrative Agent

 
SECTION 10.5 
Delegation of Duties

 
SECTION 10.6 
Resignation of Administrative Agent

 
SECTION 10.7 
Non-Reliance on Administrative Agent and Other Lenders
 
SECTION 10.8 
No Other Duties, etc

 
SECTION 10.9 
Collateral and Guaranty Matters

 
SECTION 10.10Secured Hedge Agreements and Secured Cash Management Agreements 

 
ARTICLE XI MISCELLANEOUS 

 
SECTION 11.1 
Notices

 
SECTION 11.2 
Amendments, Waivers and Consents

 
SECTION 11.3 
Expenses; Indemnity

 
SECTION 11.4 
Right of Setoff

 
SECTION 11.5 
Governing Law; Jurisdiction, Etc

 
SECTION 11.6 
Waiver of Jury Trial

 
SECTION 11.7 
Reversal of Payments

 
SECTION 11.8 
Injunctive Relief

 
SECTION 11.9 
Successors and Assigns; Participations

 
SECTION 11.10 Treatment of Certain Information; Confidentiality 

 
SECTION 11.11 Performance of Duties 

 
SECTION 11.12 All Powers Coupled with Interest 

 
SECTION 11.13 Survival 

 
SECTION 11.14 Titles and Captions 

 
SECTION 11.15 Severability of Provisions 

 
SECTION 11.16Counterparts; Integration; Effectiveness; Electronic Execution 

 
SECTION 11.17 Term of Agreement 

 
SECTION 11.18 USA PATRIOT Act 

 
SECTION 11.19 Independent Effect of Covenants 

 
SECTION 11.20 No Advisory or Fiduciary Responsibility 

 
SECTION 11.21 Borrower Agent 

 
SECTION 11.22 Nature of Obligations 

 
SECTION 11.23 Judgment Currency 

 
SECTION 11.24 Inconsistencies with Other Documents 

 
SECTION 11.25 Amendment and Restatement; No Novation 

 
SECTION 11.26Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 

 
SECTION 11.27 Certain ERISA Matters 

 
 
 
-1-

 
EXHIBITS
 
 
Exhibit A-1
-
Form of US Revolving Credit Note
Exhibit A-2
-
Form of Cayman Revolving Credit Note
Exhibit A-3
-
Form of Swingline Note
Exhibit A-4
-
Form of Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
 
SCHEDULES
Schedule 1.1
-
Existing Letters of Credit
Schedule 1.1(a)
-
Initial Term Loans, Revolving Credit Commitments and Revolving Credit Commitment
Percentages
Schedule 6.1
-
Jurisdictions of Organization and Qualification
Schedule 6.2
-
Subsidiaries and Capitalization
Schedule 6.6
-
Tax Matters
Schedule 6.12
-
Material Contracts
Schedule 6.13
-
Labor and Collective Bargaining Agreements
Schedule 6.17
-
Real Property
Schedule 6.18
-
Litigation
Schedule 8.1
-
Existing Indebtedness
Schedule 8.2
-
Existing Liens
Schedule 8.3
-
Existing Loans, Advances and Investments
Schedule 8.7
-
Transactions with Affiliates

 
 
 
-2-

 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 17, 2018,
is by and between UBIQUITI NETWORKS, INC., a Delaware corporation (the “Parent
Borrower”) and UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, an exempted
company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower”), as Borrowers, the lenders who are party to this Agreement and the
lenders who may become a party to this Agreement pursuant to the terms hereof,
as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrowers, the lenders party thereto and the Administrative Agent have
entered into that certain Amended and Restated Credit Agreement, dated as of
March 3, 2015 (as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”).
 
The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to amend
and restate the Existing Credit Agreement and extend certain credit facilities
to the Borrowers.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
 ARTICLE I

DEFINITIONS
 
SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Parties” has the meaning assigned thereto in Section 11.1(e).
 
“Agreement” means this Credit Agreement.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 
 
-3-

 
 
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than 1.00 to 1.00
0.20%
1.50%
0.50%
II
Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00
0.25%
1.75%
0.75%
III
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.30%
2.00%
1.00%
IV
Greater than or equal to 2.00 to 1.00
0.35%
2.25%
1.25%
 
 
 
 
 

 
The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Parent Borrower provides an
Officer’s Compliance Certificate pursuant to Section 7.2(a) for the most
recently ended fiscal quarter of the Parent Borrower (each such date, a
“Calculation Date”); provided that (a) the Applicable Margin shall be based on
Pricing Level III until the first Calculation Date occurring after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
and (b) if the Borrower Agent fails to provide an Officer’s Compliance
Certificate when due as required by Section 7.2(a) for the most recently ended
fiscal quarter of the Parent Borrower preceding the applicable Calculation Date,
the Applicable Margin from the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on Pricing Level
IV until such time as such Officer’s Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Parent Borrower preceding such Calculation Date. The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower Agent shall
promptly deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) each Borrower shall, within two (2) Business Days of
demand thereof by the Administrative Agent, pay to the Administrative Agent the
accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 4.4. Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 4.1(b) and 9.2 nor any of their other rights under this
Agreement or any other Loan Document. Each Borrower’s obligations under this
paragraph shall survive the termination of the Revolving Credit Commitments and
the repayment of all other Obligations hereunder.
 
“Arrangers” means Wells Fargo Securities, LLC, HSBC Bank USA, National
Association and Fifth Third Bank, each in its capacity as a joint lead arranger
and joint bookrunner.
 
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests and
any sale-leaseback) by any Credit Party or any Subsidiary thereof, and any
issuance of Equity Interests by any Subsidiary of the Parent Borrower to any
Person that is not a Credit Party or any Subsidiary thereof.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
 
 
-4-

 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any capital lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR Rate for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR (provided that clause (c) shall not be applicable during any
period in which LIBOR is unavailable or unascertainable).
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
 
“Borrower Agent” has the meaning assigned thereto in Section 11.21.
 
“Borrower Materials” has the meaning assigned thereto in Section 7.2.
 
“Borrowers” means, collectively, the Parent Borrower and the Cayman Borrower.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California, Charlotte, North Carolina, the Cayman Islands and New
York, New York, are open for the conduct of their commercial banking business
and (b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Capital Expenditures” means, with respect to the Parent Borrower and its
Subsidiaries on a Consolidated basis, for any period, (a) the additions to
property, plant and equipment and other capital expenditures that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations during
such period, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by such Person.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
 
-5-

 
 
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the Issuing Lender, for the benefit of one
or more of the Issuing Lender, the Swingline Lender or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning which correlates
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
 
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Financial Services LLC or Moody’s
Investors Service, Inc., (c) certificates of deposit maturing no more than one
hundred twenty (120) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided
that the aggregate amount invested in such certificates of deposit shall not at
any time exceed $5,000,000 for any one such certificate of deposit and
$10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (e) solely in the case of
any Foreign Subsidiary, investments, instruments or securities equivalent to
those referred to in clauses (a) through (d) of this definition denominated in
any foreign currency that is the local currency of such Foreign Subsidiary or
(f) any other investments (whether short term or long term) approved by the
Parent Borrower’s board of directors (or a committee thereof) as part of its
cash investment policy with the consent (such consent not to be unreasonably
withheld) of the Administrative Agent.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.
 
“Cayman Borrower” has the meaning assigned thereto in the introductory paragraph
to this Agreement.
 
“Cayman Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans made to the Cayman
Borrower under the Credit Facility and (b) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Foreign
Credit Parties and each of their respective Subsidiaries to the Lenders, the
Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Foreign Credit Party or any Subsidiary thereof of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
 
“Change in Control” means the occurrence of one or more of the following events
or series of events:
 
(a)           the Controlling Shareholder shall cease to own, beneficially and
of record, either directly or indirectly, Equity Interests in the Parent
Borrower representing more than 50% of the combined voting power of all of
Equity Interests entitled to vote for members of the board of directors or
equivalent governing body of the Parent Borrower on a fully-diluted basis (and
taking into account all such Equity Interests that the Controlling Shareholder
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time);
 
 
-6-

 
(b)           the Parent Borrower shall fail to control and directly own 100% of
each class of outstanding Equity Interests of the Cayman Borrower; or
 
(c)           
the Cayman Borrower shall fail to control and directly own 100% of each class of
outstanding Equity Interests of Ubiquiti Hong Kong and Ubiquiti Cayman.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
 
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
 
“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Parent Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations) and (v) non-cash compensation charges, including any such charges
arising from stock options, restricted stock grants or other equity-incentive
programs less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, (ii) any extraordinary gains and (iii) non-cash gains or non-cash items
increasing Consolidated Net Income. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Parent Borrower
and its Subsidiaries in accordance with GAAP, interest expense (including,
without limitation, interest expense attributable to Capital Lease Obligations
and all net payment obligations pursuant to Hedge Agreements) for such period.
 
 
-7-

 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent Borrower and its Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided, that
in calculating Consolidated Net Income of the Parent Borrower and its
Subsidiaries for any period, there shall be excluded (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Parent Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid in cash to the Parent Borrower or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Parent
Borrower or any of its Subsidiaries or is merged into or consolidated with the
Parent Borrower or any of its Subsidiaries or that Person’s assets are acquired
by the Parent Borrower or any of its Subsidiaries except to the extent included
pursuant to the foregoing clause (a), (c) the net income (if positive), of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Parent Borrower or any of its
Subsidiaries of such net income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary and (d)
any gain or loss from Asset Dispositions during such period.
 
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Parent Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Parent Borrower and its
Subsidiaries (excluding all letters of credit that are fully
cash-collateralized; provided that the deduction for all such
cash-collateralized letters of credit shall not exceed $10,000,000 in the
aggregate at any time).
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
 
“Continuing Directors” means the directors of the Parent Borrower on the Closing
Date and each other director of the Parent Borrower, if, in each case, such
other director’s nomination for election to the board of directors (or
equivalent governing body) of the Parent Borrower is recommended by at least 51%
of the then Continuing Directors.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlling Shareholder” means, collectively, Robert J. Pera, his estate,
spouse, siblings, heirs and lineal descendants, any trust for the benefit of the
foregoing and any successor-in-interest to any of the foregoing.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
 
“Credit Parties” means, collectively, the US Credit Parties and the Foreign
Credit Parties.
 
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect (including, without
limitation, Part V of the Companies Law (Revised) of the Cayman Islands and the
Companies Winding Up Rules 2008 (as amended) of the Cayman Islands).
 
“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
 
-8-

 
“Defaulting Lender” means, subject to Section 4.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower Agent, the Administrative Agent, the Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower Agent, to confirm in writing to the Administrative Agent and the
Borrower Agent that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.14(b)) upon delivery of written notice of such determination to the
Borrower Agent, the Issuing Lender, the Swingline Lender and each Lender.
 
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Credit
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash (other than the scheduled payment of dividends on common stock
following the declaration of such dividends) or (d) are or become convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest Revolving Credit Maturity Date or Term Loan Maturity
Date, as applicable, at such time; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Parent Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Parent Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
 
-9-

 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).
 
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of an exempted company incorporated under the laws of the
Cayman Islands, shares, (d) in the case of a partnership, partnership interests
(whether general or limited), (e) in the case of a limited liability company,
membership interests, (f) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person and (g) any and all warrants,
rights or options to purchase any of the foregoing.
 
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof of shares of its Equity Interests to any Person that is not a Credit
Party (including, without limitation, in connection with the exercise of options
or warrants or the conversion of any debt securities to equity) and (b) any
capital contribution from any Person that is not a Credit Party into any Credit
Party or any Subsidiary thereof. The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
 
 
-10-

 
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrowers under Section 4.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 4.11(g)
and (d) any United States federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.
 
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
 
 
-11-

 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of Sections 1471 and 1474 of
the Code, and any applicable laws, regulations and guidance notes implementing
the obligations imposed by Sections 1471 through 1474 of the Code into the
domestic legislative framework of the Cayman Islands.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, such rate shall be
determined based on the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Fiscal Year” means the fiscal year of the Parent Borrower and its Subsidiaries
ending on June 30.
 
“Foreign Collateral Agreement” means the Second Amended and Restated Foreign
Collateral Agreement dated as of the date hereof executed by the Foreign Credit
Parties (other than Ubiquiti Hong Kong) in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties.
 
“Foreign Credit Parties” means, collectively, (a) the Cayman Borrower, (b)
Ubiquiti Hong Kong and (c) Ubiquiti Cayman.
 
“Foreign Lender” means (a) with respect to the Parent Borrower, a Lender that is
not a U.S. Person, and (b) with respect to the Cayman Borrower, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Cayman Borrower is a resident for tax purposes.
 
“Foreign Secured Obligations” means, collectively, (a) the Cayman Obligations
and (b) all existing or future payment and other obligations owing by any
Foreign Credit Party under (i) any Secured Hedge Agreement (other than any
Excluded Swap Obligation) and (ii) any Secured Cash Management Agreement. For
the avoidance of doubt, Foreign Secured Obligations shall exclude any
Obligations of the US Credit Parties.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Foreign Subsidiary Holdco” means a Domestic Subsidiary whose assets
substantially consist of Equity Interests in Foreign Subsidiaries.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by the Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
 
-12-

 
“GAAP” means, at any time, generally accepted accounting principles in the
United States of America as in effect at such time, applied in accordance with
the consistency requirements thereof.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an applicant or issuer in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation or (e) for the purpose of assuming in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part).
 
“Guarantors” means, collectively, (a) the US Guarantors, (b) Ubiquiti Hong Kong,
and (c) Ubiquiti Cayman.
 
“Guaranty Agreements” means (a) the Ubiquiti Hong Kong Guaranty, (b) the US
Subsidiary Guaranty Agreement, (c) the Ubiquiti Cayman Guaranty and (d) any
other unconditional guaranty agreement executed by any other Guarantor for the
benefit of the Secured Parties.
 
“Hazardous Materials” means all pollutants, contaminants and other materials,
substances and wastes which are hazardous, toxic, caustic, harmful or dangerous
to human health or the environment, including petroleum and petroleum products
and byproducts, radioactive materials, asbestos, polychlorinated biphenyls and
all materials, substances and wastes which are classified or regulated as
“hazardous,” “toxic” or similar descriptions under any Environmental Law.
 
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
 
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article VIII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.
 
 
-13-

 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
 
“Immaterial Foreign Subsidiaries” means all Foreign Subsidiaries that are not
Material Foreign Subsidiaries.
 
“Increase Effective Date” has the meaning assigned thereto in Section 2.7(c).
 
“Incremental Amendment” has the meaning assigned thereto in Section 2.7(f).
 
“Incremental Increases” has the meaning assigned thereto in Section 2.7(a).
 
“Incremental Lender” has the meaning assigned thereto in Section 2.7(b).
 
“Incremental Term Loan” has the meaning assigned thereto in Section 2.7(a).
 
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
 
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
 
(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
earn-out or similar agreements), except (i) trade payables arising in the
ordinary course of business not more than ninety (90) days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person and (ii) intercompany charges, payments and/or obligations
among the Credit Parties and Subsidiaries for support services, manufacturing
services, licenses, intellectual property, research and development services,
logistics services, distribution, procurement and other similar services
consistent with past practices, in each case incurred in the ordinary course of
business;
 
(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);
 
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
 
(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including Indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such Indebtedness shall have been
assumed by such Person or is limited in recourse;
 
(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
 
 
-14-

 
(g) all obligations of any such Person in respect of Disqualified Equity
Interests;
 
(h) all net obligations of such Person under any Hedge Agreements; provided, in
no event shall obligations under any Hedge Agreement be deemed “Indebtedness”
for any calculation of the Consolidated Total Leverage Ratio unless such
obligations relate to a transaction which has been terminated; and
 
(i) all Guarantees of any such Person with respect to any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitee” has the meaning assigned thereto Section 11.3(b).
 
“Information” has the meaning assigned thereto in Section 11.10.
 
“Initial Term Loan” means the term loan made, or to be made, to the Parent
Borrower by the Term Loan Lenders pursuant to Section 2.8. The aggregate
principal amount of the Initial Term Loan on the Closing Date shall be
$500,000,000 and the principal amount of the Initial Term Loan amount of each
Term Loan Lender as of the Closing Date is set forth opposite the name of such
Term Loan Lender on Schedule 1.1(a).
 
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
 
“Intellectual Property” shall have the meaning specified in the US Collateral
Agreement.
 
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter, in each case as selected by the Borrower Agent, on behalf of
itself or the Cayman Borrower, in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that:
 
(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
 
(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
 
(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
 
-15-

 
(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrowers so as to permit the Borrowers to make mandatory
reductions of the Revolving Credit Commitment pursuant to Section 2.5(b) and the
quarterly principal installment payments pursuant to Section 2.10 without
payment of any amounts pursuant to Section 4.9; and
 
(e) there shall be no more than ten (10) Interest Periods in effect at any time.
 
“Investment” has the meaning assigned thereto in Section 8.3.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wells Fargo, in its capacity as issuer of any Letters of
Credit hereunder, or any successor thereto.
 
“L/C Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 2.7,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
“Letters of Credit” means the collective reference to standby letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
 
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 4.8(c),
 
(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent consistent
with market practice, at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period. If, for
any reason, such rate is not so published, then “LIBOR” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and
 
 
-16-

 
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent consistent with market
practice, at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day. If, for any reason, such rate is not so published, then
“LIBOR” for such Base Rate Loan shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
 
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.
 
“Liquidity” means, as of any date of determination, the sum of (a) all
Unrestricted cash and Cash Equivalents of the Credit Parties and (b) the
principal amount that the Borrowers are permitted to draw under the Revolving
Credit Facility (not to exceed $50,000,000) on such date. For purposes hereof,
“Unrestricted” means that such cash and Cash Equivalents (i) do not appear or
would not be required to appear as “restricted” on the financial statements of
the Parent Borrower or any such Subsidiary (unless related to the Loan Documents
or the Liens created thereunder), (ii) are not subject to a Lien (other than
Liens permitted under Section 8.2(a) or (j)) in favor of any Person other than
the Administrative Agent under the Loan Documents, (iii) are not prohibited from
being used by the Parent Borrower and its Subsidiaries for the payment of the
Obligations and (iv) are not being held as cash collateral for any Indebtedness
or other obligations (other than cash and Cash Equivalents constituting
Collateral for the Obligations) or to Cash Collateralize outstanding letters of
credit under the terms of this Agreement.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreements and each
other document, instrument, certificate and agreement executed and delivered by
the Credit Parties or any of their respective Subsidiaries in favor of or
provided to the Administrative Agent or any Secured Party in connection with
this Agreement or otherwise referred to herein or contemplated hereby (excluding
any Secured Hedge Agreement and any Secured Cash Management Agreement).
 
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
 
 
-17-

 
“Material Adverse Effect” means, with respect to the Parent Borrower and its
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties, liabilities (actual or contingent)
or financial condition of the Parent Borrower and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of any Credit Party to perform
its obligations under the Loan Documents to which it is a party, (c) a material
adverse effect on the rights and remedies of the Administrative Agent or the
Lenders under any Loan Document or (d) a material adverse effect on the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.
 
“Material Contract” means (a) any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $25,000,000 per annum or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries, the breach, non-performance, cancellation or failure to renew of
which could reasonably be expected to have a Material Adverse Effect; provided
that any contract or agreement solely among the Credit Parties and the
Subsidiaries shall not be a “Material Contract” hereunder.
 
“Material First-Tier Foreign Subsidiary” means any Material Foreign Subsidiary
that is directly owned by a US Credit Party.
 
“Material Foreign Subsidiary” means (a) the Cayman Borrower, (b) Ubiquiti Hong
Kong, (c) Ubiquiti Cayman, (d) any Foreign Subsidiary or Foreign Subsidiary
Holdco with assets or revenues that exceed 5% of the Consolidated assets or
revenues of the Parent Borrower and its Subsidiaries, determined as of the end
of the most recent Fiscal Year for which financial statements have been
delivered and recalculated at the end of each Fiscal Year thereafter and (e) any
Foreign Subsidiary required to be designated as a Material Foreign Subsidiary
pursuant to Section 7.14(d).  On the Closing Date, Foreign Subsidiaries
organized in India, Lithuania, Poland, China, Latvia, Canada, Czech Republic and
Ukraine do not meet the requirement set forth above and are not Material Foreign
Subsidiaries.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount reasonably determined by the
Administrative Agent and the Issuing Lender that is entitled to Cash Collateral
hereunder at such time in their sole discretion.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable out-of-pocket fees and expenses incurred in connection with such
transaction or event, (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less (i) all reasonable out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith and
(ii) all income taxes and other taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.
 
 
-18-

 
“Non-Credit Party” means any Subsidiary of the Parent Borrower that is not a
Credit Party.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
 
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, collectively, the US Obligations and the Cayman
Obligations.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, the chief accounting officer or the controller of the Parent Borrower
substantially in the form attached as Exhibit F.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).
 
“Parent Borrower” has the meaning assigned thereto in the introductory paragraph
to this Agreement.
 
“Participant” has the meaning assigned thereto in Section 11.9(d).
 
“Participant Register” has the meaning assigned thereto in Section 11.9(d).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
 
 
-19-

 
“Permitted Acquisition” means any acquisition by the Parent Borrower or any
Subsidiary in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the board of directors (or equivalent governing body)
(whether through purchase, merger or otherwise), of any other Person if each
such acquisition meets all of the following requirements:
 
(a) such acquisition shall be completed on a non-hostile basis;
 
(b) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 8.11;
 
(c) if such transaction is a merger or consolidation involving a Borrower, such
Borrower shall be the surviving Person;
 
 
(d) if such transaction is a merger or consolidation involving a Guarantor, a
Guarantor (or a Person that will become a Guarantor upon such merger or
consolidation) shall be the surviving Person;
 
(e) no later than ten (10) Business Days prior to the proposed closing date of
such acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Parent Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Parent Borrower is in compliance on a Pro Forma
Basis (as of the date of the acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with (i) Section 8.13(b) and (ii)
a Consolidated Total Leverage Ratio no greater than 3.00 to 1.00;
 
(f) no later than ten (10) Business Days after the proposed closing date of such
acquisition the Parent Borrower (or such longer period as may be agreed to by
the Administrative Agent), to the extent requested by the Administrative Agent,
shall have delivered to the Administrative Agent promptly upon the finalization
thereof copies of substantially final documentation delivered in connection
therewith;
 
(g) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition; and
 
(h) the Administrative Agent and the Required Lenders shall have provided their
written consent prior to the consummation of such acquisition if the aggregate
amount of the purchase price, including, but not limited to, any assumed debt,
earn-outs (valued at the maximum amount payable thereunder), deferred payments,
or Equity Interests of a Borrower, to be paid in cash on a singular basis in
connection with such acquisition (or series of related acquisitions), together
with all other acquisitions consummated during the term of this Agreement
exceeds $100,000,000 in the aggregate (excluding any portion of the acquisitions
paid from any Equity Issuance).
 
“Permitted Liens” means the Liens permitted pursuant to Section 8.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 7.2.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
 
-20-

 
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement (a) excluding all income
statement items (whether positive or negative) attributable to the Property or
Person that are subject to any such Specified Disposition made during such
period, (b) including all income statement items (whether positive or negative)
attributable to the Property or Person acquired pursuant to any such Permitted
Acquisition (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact) and (c) without
duplication of any other adjustments already included in clause (b) above or in
the calculation of Consolidated EBITDA for such period, after giving effect to
the pro forma adjustments with respect to such transaction; provided that in
each case any such pro forma adjustments (i) are reasonably expected to be
realized within twelve (12) months of such transaction as set forth in
reasonable detail on a certificate of a Responsible Officer of the Parent
Borrower delivered to the Administrative Agent and (ii) are calculated on a
basis consistent with GAAP and Regulation S-X of the Exchange Act of 1934
(including with respect to pro forma adjustments for public company costs in
connection with the Acquisition of any public company) and (iii) represent less
than 10% of Consolidated EBITDA (determined without giving effect to this clause
(iii)). For purposes of this definition, “Specified Disposition” means any
disposition of all or substantially all of the assets or Equity Interests of any
Subsidiary of the Parent Borrower or any division, business unit, product line
or line of business and “Specified Transaction” means (x) any Specified
Disposition and (y) any Permitted Acquisition.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lenders” has the meaning assigned thereto in Section 7.2.
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
 
“Register” has the meaning assigned thereto in Section 11.9(c).
 
“Reimbursement Obligation” means the obligation of the Parent Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and
representatives of such Person and of such Person’s Affiliates.
 
“Replacement Rate” has the meaning assigned thereto in Section 4.8(c).
 
“Required Lenders” means, at any date, any combination of two or more Lenders
having Total Credit Exposures representing more than fifty percent (50%) of the
Total Credit Exposures of all Lenders or, if the Revolving Credit Commitments
have been terminated, any combination of two or more Lenders holding more than
fifty percent (50%) of the Revolving Credit Exposure and outstanding Term Loans
at such time. The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
 
 
-21-

 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, director,
controller, vice president, treasurer or assistant treasurer of such Person or
any other officer of such Person designated in writing by the applicable
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.
 
“Restricted Payment” has the meaning assigned thereto in Section 8.6.
 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the applicable Borrower hereunder in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on the Register, as such amount may be modified
at any time or from time to time pursuant to the terms hereof (including,
without limitation, Section 2.7) and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof. The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $400,000,000. The initial
Revolving Credit Commitment of each Revolving Credit Lender on the Closing Date
is set forth opposite the name of such Revolving Credit Lender on
Schedule 1.1(a).
 
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment
Percentage of each Revolving Credit Lender on the Closing Date is set forth
opposite the name of such Revolving Credit Lender on Schedule 1.1(a).
 
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.7).
 
“Revolving Credit Facility Increase” has the meaning assigned thereto in
Section 2.7(a).
 
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment.
 
“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.1, including any Revolving Credit Facility Increases, and all such
revolving loans collectively as the context requires.
 
“Revolving Credit Maturity Date” means the earliest to occur of (a) January 17,
2023, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrowers pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).
 
“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, (i) for the Parent Borrower, substantially in the form
attached as Exhibit A-1 and (ii) for the Cayman Borrower, substantially in the
form attached as Exhibit A-2, and, in each case, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.
 
 
-22-

 
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to the issuance of or drawing under any Letters of Credit occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, the
United Nations Security Council or other relevant sanctions authority.
 
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan, Syria and the Crimea region).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
 
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement; provided that the “Secured
Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Swingline Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 10.5, any other holder from time to time of any
of any Secured Obligations and, in each case, their respective successors and
permitted assigns.
 
“Security Documents” means the collective reference to the US Collateral
Agreement, the Foreign Collateral Agreement, the Ubiquiti Hong Kong Share
Mortgage, the Ubiquiti International Cayman Share Charge, the Ubiquiti Cayman
Share Charge, the Ubiquiti Hong Kong Charge over Accounts and each other
agreement or writing pursuant to which any Credit Party pledges or grants a
security interest in any Property or assets securing any Secured Obligations or
Foreign Secured Obligations, as applicable.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
 
-23-

 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Parent Borrower or any of its Subsidiaries that is subordinated
in right and time of payment to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Parent Borrower.
 
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swingline Commitment” means the lesser of (a) $25,000,000 and (b) the Revolving
Credit Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
 
“Swingline Lender” means Wells Fargo, in its capacity as swingline lender
hereunder or any successor thereto.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Parent Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.
 
“Swingline Note” means a promissory note made by the Parent Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan Facility” means the term loan facility established pursuant to
Article II (including any Incremental Term Loans established pursuant to
Section 2.7).
 
“Term Loan Lender” means any Lender holding outstanding Term Loans.
 
“Term Loan Maturity Date” means (a) with regard to the Initial Term Loans, the
first to occur of (i) January 17, 2023, and (ii) the date of acceleration of the
Obligations pursuant to Section 9.2(a) and (b) with regard to any Incremental
Term Loan, the earlier of (i) the maturity date thereof as determined by the
applicable Lenders pursuant to Section 2.7(f) and (ii) the acceleration of the
Obligations pursuant to Section 9.2(a).
 
“Term Loan Note” means a promissory note made by the Parent Borrower in favor of
a Term Loan Lender evidencing the portion of the Term Loans made by such Term
Loan Lender, substantially in the form attached as Exhibit A-4, and any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
 
“Term Loans” means the Initial Term Loans and any Incremental Term Loan, and
“Term Loan” means any of such Term Loans.
 
 
-24-

 
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrowers in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
 
“Threshold Amount” means $25,000,000.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments, Revolving Credit Exposure and outstanding Term
Loans of such Lender at such time.
 
“Transactions” means, collectively, (a) the refinancing of all Indebtedness
outstanding under the Existing Credit Agreement, (b) the initial Extensions of
Credit and (c) the payment of costs and expenses incurred in connection with the
foregoing.
 
“Ubiquiti Cayman” means Ubiquiti Cayman Limited, an exempted company
incorporated under the laws of the Cayman Islands.
 
“Ubiquiti Cayman Guaranty” means the Second Amended and Restated Cayman
Subsidiary Guaranty Agreement dated as of the date hereof, executed by Ubiquiti
Cayman in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties.
 
“Ubiquiti Cayman Share Charge” means the equitable charge over shares dated as
of May 5, 2014, pursuant to which the Administrative Agent, for the benefit of
the Secured Parties, is granted a security interest (or the equivalent under
Cayman Islands law) in one-hundred percent (100%) of the Equity Interests of
Ubiquiti Cayman.
 
“Ubiquiti Hong Kong” means Ubiquiti Networks International Limited, a company
formed under the laws of Hong Kong.
 
“Ubiquiti Hong Kong Guaranty” means the unconditional guarantee and indemnity
governed by the laws of Hong Kong dated as of May 5, 2014 executed by Ubiquiti
Hong Kong in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties.
 
 
-25-

 
“Ubiquiti Hong Kong Share Mortgage” means the share mortgage governed by the
laws of Hong Kong dated as of May 5, 2014 executed by the Cayman Borrower in
favor of the Administrative Agent, pursuant to which the Administrative Agent,
for the benefit of the Secured Parties, is granted a security interest (or the
equivalent under Hong Kong law) in one-hundred percent (100%) of the Equity
Interests of Ubiquiti Hong Kong.
 
“Ubiquiti Hong Kong Charge over Accounts” means the charge over accounts and
securities governed by the laws of Hong Kong dated as of May 5, 2014 executed by
Ubiquiti Hong Kong in favor of the Administrative Agent pursuant to which the
Administrative Agent, for the benefit of the Secured Parties, is granted a
security interest (or the equivalent under Hong Kong law) in all deposit
accounts, securities accounts and similar accounts and all cash and cash
equivalents held therein.
 
“Ubiquiti International Cayman Share Charge” means the equitable charge over
shares dated as of May 5, 2014, pursuant to which the Administrative Agent, for
the benefit of the Secured Parties, is granted a security interest (or the
equivalent under Cayman Islands law) in sixty-five percent (65%) of the Equity
Interests of the Cayman Borrower.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“US Collateral Agreement” means the Second Amended and Restated US Collateral
Agreement dated as of the date hereof executed by the US Credit Parties in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties.
 
“US Credit Parties” means the Parent Borrower and the US Guarantors.
 
“US Guarantors” all direct and indirect Domestic Subsidiaries of the Parent
Borrower in existence on the Closing Date or which become a party to the US
Subsidiary Guaranty Agreement pursuant to Section 7.14 (other than (a) a direct
or indirect Domestic Subsidiary of a Foreign Subsidiary or (b) a Foreign
Subsidiary Holdco).
 
“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans made to the Parent
Borrower under the Credit Facility and (b) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the US
Credit Parties and each of their respective Subsidiaries to the Lenders, the
Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any US Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
 
“US Subsidiary Guaranty Agreement” means that certain Amended and Restated US
Subsidiary Guaranty Agreement of even date herewith executed by certain Domestic
Subsidiaries of the Parent Borrower in favor of the Administrative Agent, for
the benefit of the Secured Parties.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
 
-26-

 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Parent Borrower and/or one or more of its Wholly-Owned Subsidiaries (except
for directors’ qualifying shares or other shares required by Applicable Law to
be owned by a Person other than the Parent Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
 
“Withholding Agent” means the Parent Borrower, Cayman Borrower and the
Administrative Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including” and (k) section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.
 
SECTION 1.3 Accounting Terms.
 
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 7.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
 
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower Agent shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
 
 
-27-

 
SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
 
SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).
 
SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not expressly prohibited by any Loan
Document; and (b) any definition or reference to any Applicable Law, including,
without limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the Investment
Company Act of 1940, the Interstate Commerce Act, the Trading with the Enemy Act
of the United States or any of the foreign assets control regulations of the
United States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.
 
SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
 
SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).
 
SECTION 1.9 Guarantees and Non-Recourse Indebtedness. Unless otherwise
specified, (i) the amount of any Guarantee shall be the lesser of the principal
amount of the obligations guaranteed and still outstanding and the maximum
amount for which the guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.
 
SECTION 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 8.1, 8.2, 8.3, 8.5, 8.6 and 8.12, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the most recent annual
financial statements of the Parent Borrower and its Subsidiaries delivered
pursuant to Section 7.1(a). Notwithstanding the foregoing, for purposes of
determining compliance with Sections 8.1, 8.2, 8.3 and 8.12, with respect to any
amount of Indebtedness, Investment or Capital Expenditure in a currency other
than Dollars, no breach of any basket contained in such sections shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness, Investment or Capital Expenditure is incurred;
provided that for the avoidance of doubt, the foregoing provisions of this
Section 1.10 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.
 
SECTION 1.11 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.
 
 
 
 
 
-28-

 
 
 ARTICLE II

CREDIT FACILITIES
 
SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans to the
Cayman Borrower and/or the Parent Borrower in Dollars from time to time from the
Closing Date to, but not including, the Revolving Credit Maturity Date as
requested by the Borrower Agent in accordance with the terms of Section 2.3;
provided, that (a) the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment of all the Revolving Credit Lenders and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Cayman
Borrower and the Parent Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date.
 
SECTION 2.2 Swingline Loans.
 
(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 5.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans to the Parent Borrower in Dollars from
time to time from the Closing Date to, but not including, the Revolving Credit
Maturity Date; provided, that (a) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested) shall not exceed the
Swingline Commitment.
 
(b) Refunding.
 
(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
 
(ii) The Parent Borrower shall pay to the Swingline Lender on demand the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Parent Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Parent Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Parent Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (unless the
amounts so recovered by or on behalf of the Parent Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of an
Event of Default of which the Administrative Agent has received notice in the
manner required pursuant to Section 10.3 and which such Event of Default has not
been waived by the Required Lenders or the Lenders, as applicable).
 
 
-29-

 
(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 9.1(i) or (j)
shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).
 
(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
 
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
 
(a) Requests for Borrowing. The Borrower Agent, on behalf of itself or the
Cayman Borrower, shall give the Administrative Agent irrevocable prior written
notice substantially in the form of Exhibit B (a “Notice of Borrowing”) not
later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and
each Swingline Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to Swingline Loans in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the case of a
Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, (E) whether such Loan will be made to the Parent Borrower or the Cayman
Borrower and (F) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. If the Borrower Agent fails to specify a type of Loan
in a Notice of Borrowing, then the applicable Loans shall be made as Base Rate
Loans. If the Borrower Agent requests a Borrowing of LIBOR Rate Loans in any
such Notice of Borrowing, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.
 
(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Parent Borrower or
the Cayman Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the Parent Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date.
Each Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Parent Borrower or the Cayman Borrower, as applicable, identified in the
most recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower Agent to the Administrative
Agent or as may be otherwise agreed upon by the Borrower Agent, on behalf of
itself or the Cayman Borrower, and the Administrative Agent from time to time.
Subject to Section 4.7 hereof, the Administrative Agent shall not be obligated
to disburse the portion of the proceeds of any Revolving Credit Loan requested
pursuant to this Section to the extent that any Revolving Credit Lender has not
made available to the Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.2(b).
 
 
 
-30-

 
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
 
(a) Repayment on Termination Date. (i) Each Borrower hereby agrees to repay the
outstanding principal amount of all Revolving Credit Loans made to such Borrower
in full on the Revolving Credit Maturity Date, and (ii) the Parent Borrower
agrees to repay the outstanding principal amount of all Swingline Loans in
accordance with Section 2.2(b) (but, in any event, no later than the Revolving
Credit Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.
 
(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Parent Borrower and Cayman Borrower,
as applicable, agree to repay promptly upon notice from the Administrative
Agent, by payment to the Administrative Agent for the account of the Revolving
Credit Lenders, Revolving Credit Outstandings in an amount equal to such excess
with each such repayment applied first, if such repayment is made by the Parent
Borrower, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, if such repayment is made by the
Parent Borrower, a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent, for the benefit of the Revolving Credit
Lenders, in an amount equal to such excess (such Cash Collateral to be applied
in accordance with Section 9.2(b)).
 
(c) Optional Prepayments. The Parent Borrower and the Cayman Borrower may at any
time and from time to time prepay Revolving Credit Loans and Swingline Loans, in
whole or in part, without premium or penalty (other than pursuant to Section
4.9), with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 4.9 hereof. Notwithstanding the foregoing, any
Notice of Prepayment delivered in connection with any refinancing of all of the
Credit Facility or other transaction, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or other transaction and
may be revoked by the Borrowers in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrowers
from their respective obligations in respect thereof under Section 4.9).
 
(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.
 
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
 
(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination. Notwithstanding the foregoing,
any notice to reduce the Revolving Credit Commitment delivered in connection
with any refinancing of all of the Revolving Credit Facility or other
transaction, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or other transaction and may be revoked by the
Borrowers in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrowers from their
respective obligations in respect thereof under Section 4.9).
 
 
-31-

 
(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the applicable
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 9.2(b). Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility. If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 4.9 hereof.
 
SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
 
SECTION 2.7 Increase in Revolving Credit Commitments; Incremental Loans.
 
(a) Request for Increase. At any time after the Closing Date, upon written
notice to the Administrative Agent, the Borrower Agent may from time to time
request (i) one or more incremental term loans (each, an “Incremental Term
Loan”) or (ii) one or more increases in the Revolving Credit Commitments (each,
a “Revolving Credit Facility Increase” and all such Revolving Credit Facility
Increases, together with the initial principal amount of the Incremental Term
Loans, the “Incremental Increases”); provided that (A) the aggregate principal
amount for all such Incremental Increases shall not exceed $300,000,000 and (B)
any such request for an increase shall be in a minimum amount of $10,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (A).
 
(b) Incremental Lenders. Each notice from the Borrower Agent pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increase. Incremental Increases may be provided by any existing
Lender or by any other Persons (each, an “Incremental Lender”); provided that
the Administrative Agent, the Issuing Lender and the Swingline Lender, as
applicable, shall have consented (such consent not to be unreasonably withheld,
conditioned or delayed) to such Incremental Lender’s providing such Incremental
Increase to the extent any such consent would be required under Section 11.9(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Incremental Lender. At the time of sending such notice, the Borrower Agent
(in consultation with the Administrative Agent) shall specify the time period
within which each Incremental Lender is requested to respond, which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the proposed Incremental Lenders. Each proposed Incremental Lender may
elect or decline, in its sole discretion, and shall notify the Administrative
Agent within such time period whether it agrees, to provide an Incremental
Increase and, if so, whether by an amount equal to, greater than or less than
requested. Any Person not responding within such time period shall be deemed to
have declined to provide an Incremental Increase.
 
(c) Increase Effective Date and Allocations. The Administrative Agent and the
Borrower Agent shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such Incremental Increase (limited in the
case of the Incremental Lenders to their own respective allocations thereof).
The Administrative Agent shall promptly notify the Borrower Agent and the
Incremental Lenders of the final allocation of such Incremental Increases and
the Increase Effective Date.
 
(d) Conditions to Effectiveness of Increase. Any Incremental Increase shall
become effective as of such Increase Effective Date, provided that:
 
(i) no Default or Event of Default shall exist on such Increase Effective Date
immediately prior to or after giving effect to (A) such Incremental Increase or
(B) the making of any Extensions of Credit pursuant thereto; and
 
 
-32-

 
(ii) the Parent Borrower is in pro forma compliance with the financial covenants
set forth in Section 8.13 based on the financial statements most recently
delivered pursuant to Section 7.1 after giving effect to such Incremental
Increase (assuming that the entire applicable Incremental Term Loan and/or
Revolving Credit Facility Increase is fully funded on the effective date
thereof).
 
(e) Terms of Revolving Credit Facility Increases.
 
(i) Revolving Credit Loans made with respect to the Revolving Credit Facility
Increase shall mature on the Revolving Credit Maturity Date and shall be subject
to the same terms and conditions as the other Revolving Credit Loans;
 
(ii) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrowers shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment);
 
(iii) the terms and conditions applicable to such Revolving Credit Facility
Increase shall, except to the extent otherwise provided in this Section 2.7, be
identical to the terms and conditions applicable to the Revolving Credit
Facility;
 
(iv) each Revolving Credit Facility Increase shall constitute US Obligations or
Cayman Obligations, as applicable, of the applicable Borrower and shall be
secured and guaranteed with the other Extensions of Credit on a pari passu
basis; and
 
(v) any Incremental Lender with a Revolving Credit Facility Increase shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Revolving Credit Facility Increase shall receive proceeds
of prepayments on the same basis as the other Revolving Credit Loans made
hereunder.
 
(f) Terms of Incremental Term Loans.
 
(i) the maturity date and principal amortization for each Incremental Term Loan
shall be determined by the applicable Incremental Lenders and the Borrower Agent
on the applicable Increase Effective Date; provided that no Incremental Term
Loan will have a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Initial Term Loan or a maturity date
earlier than the Term Loan Maturity Date;
 
(ii) the Applicable Margin and pricing grid, if applicable, for each Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
Borrower Agent on the applicable Increase Effective Date and shall be reasonably
acceptable to the Administrative Agent;
 
(iii) except as provided in this Section 2.7, all other terms and conditions
applicable to any Incremental Term Loan shall be consistent with the terms and
conditions applicable to the Initial Term Loan; and
 
(iv) each Incremental Term Loan shall constitute US Obligations or Cayman
Obligations, as applicable, of the applicable Borrower and shall be secured and
guaranteed with the other Extensions of Credit on a pari passu basis.
 
 
 
-33-

 
(g) Incremental Amendment. Each such Incremental Increase shall be effected
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.7.
 
SECTION 2.8 Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Parent
Borrower on the Closing Date in a principal amount equal to the amount of such
Lender’s Initial Term Loan commitment as set forth on Schedule 1.1(a). Any
obligation of the Term Loan Lenders to fund the Initial Term Loan shall
terminate upon funding of the Initial Term Loan on the Closing Date.
 
SECTION 2.9 Procedure for Advance of Term Loans.
 
(a) Initial Term Loan. The Parent Borrower shall give the Administrative Agent
an irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Parent Borrower may request, no later than
three (3) Business Days prior to the Closing Date, that the Term Loan Lenders
make the Initial Term Loan as a LIBOR Rate Loan if the Parent Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9 of this Agreement). Upon receipt of such Notice of
Borrowing from the Parent Borrower, the Administrative Agent shall promptly
notify each Term Loan Lender thereof. Not later than 1:00 p.m. on the Closing
Date, each Term Loan Lender will make available to the Administrative Agent for
the account of the Parent Borrower, at the Administrative Agent’s Office in
immediately available funds, the amount of such Initial Term Loan to be made by
such Term Loan Lender on the Closing Date. The Parent Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of the
Initial Term Loan in immediately available funds by wire transfer to such Person
or Persons as may be designated by the Parent Borrower in writing.
 
(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 2.7.
 
SECTION 2.10 Repayment of Term Loans.
 
(a) Initial Term Loan. The Parent Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March, June, September and December
commencing March 31, 2018 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 2.11 hereof:
 
 
-34-

 
 
PAYMENT DATE
PRINCIPAL INSTALLMENT($)
March 31, 2018
$6,250,000
June 30, 2018
$6,250,000
September 30, 2018
$6,250,000
December 31, 2018
$6,250,000
March 31, 2019
$6,250,000
June 30, 2019
$6,250,000
September 30, 2019
$6,250,000
December 31, 2019
$6,250,000
March 31, 2020
$9,375,000
June 30, 2020
$9,375,000
September 30, 2020
$9,375,000
December 31, 2020
$9,375,000
March 31, 2021
$12,500,000
June 30, 2021
$12,500,000
September 30, 2021
$12,500,000
December 31, 2021
$12,500,000
March 31, 2022
$12,500,000
June 30, 2022
$12,500,000
September 30, 2022
$12,500,000
December 31, 2022
$12,500,000
Maturity Date
Remaining Outstanding Principal Amount
 
 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
 
(b) Incremental Term Loans. The Parent Borrower shall repay the aggregate
outstanding principal amount of any Incremental Term Loan as determined pursuant
to, and in accordance with, Section 2.7.
 
SECTION 2.11 Prepayments of Term Loans.
 
(a) Optional Prepayments. The Parent Borrower shall have the right at any time
and from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Initial Term Loan, an Incremental Term Loan or a combination thereof, and if a
combination thereof, the amount allocable to each. Each partial prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$3,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans, $5,000,000 or any whole multiple of $1,000,000 in excess
thereof with respect to LIBOR Rate Loans and shall be applied, on a pro rata
basis, to the outstanding principal installments of the Initial Term Loan and,
if applicable, any Incremental Term Loans as directed by the Parent Borrower.
Each repayment shall be accompanied by any amount required to be paid pursuant
to Section 4.9. A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the applicable Term Loan Lenders of each Notice of Prepayment.
 
(b) Mandatory Prepayments.
 
 
 
-35-

 
(i) Debt Issuances. The Parent Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance not otherwise permitted pursuant to Section 8.1. Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance.
 
(ii) Equity Issuances. The Parent Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in clause (v) below in an
amount equal to fifty-percent (50%) of the aggregate Net Cash Proceeds from any
Equity Issuance other than the exercise price on stock options issued as part of
employee compensation; provided, that so long as no Event of Default has
occurred and is continuing, no prepayments shall be required from the Net Cash
Proceeds from Equity Issuances among the Credit Parties and their Subsidiaries,
including Equity Issuances the proceeds of which are used to finance a Permitted
Acquisition. Such prepayment shall be made within three (3) Business Days after
the date of receipt of the Net Cash Proceeds of any such Equity Issuance.
 
(iii) Asset Dispositions and Insurance and Condemnation Events. The Parent
Borrower shall make mandatory principal prepayments of the Term Loans in the
manner set forth in clause (v) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from (A) any Asset Disposition (other
than any Asset Disposition permitted pursuant to clauses (a) through (l) of
Section 8.5) made by a US Credit Party or (B) any Insurance and Condemnation
Event of a US Credit Party, to the extent that the aggregate amount of such Net
Cash Proceeds, in the case of each of clauses (A) and (B), respectively, exceed
$5,000,000 during any Fiscal Year. Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds; provided
that, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 2.11(b)(iii) with respect to
such portion of such Net Cash Proceeds that the Parent Borrower shall have given
prompt written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.11(b)(iv).
 
(iv) Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, only to the
extent contemplated pursuant to Section 2.11(b)(iii)), at the option of the
Parent Borrower, the Credit Parties or their Subsidiaries may reinvest all or
any portion of such Net Cash Proceeds in assets used or useful for the business
of the Credit Parties and their Subsidiaries within twelve (12) months following
receipt of such Net Cash Proceeds (or, if a commitment for such reinvestment has
been made within such twelve (12) month period, within 90 days after the end of
such twelve (12) month period); provided that if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election, an amount equal to any such Net Cash Proceeds
shall be applied within three (3) Business Days after the applicable Credit
Party reasonably determines that such Net Cash Proceeds are no longer intended
to be or cannot be so reinvested to the prepayment of the Term Loans as set
forth in this Section 2.11(b);.  Pending the final application of any such Net
Cash Proceeds, the applicable Credit Party may invest an amount equal to such
Net Cash Proceeds in any manner that is not prohibited by this Agreement.
 
(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iv) above, the
Parent Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied ratably between the Initial Term Loans and any
Incremental Term Loans which such prepayment to be applied to reduce the
remaining scheduled principal installments of the Initial Term Loans and any
Incremental Term Loans (including the bullet payment due at maturity) on a pro
rata basis.
 
(vi) Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9; provided that, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
LIBOR Rate Loans is required to be made under this Section 2.11(b) prior to the
last day of the Interest Period therefor, in lieu of making any payment pursuant
to this Section 2.11(b) in respect of any such LIBOR Rate Loan prior to the last
day of the Interest Period therefor, the Parent Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into an account held at, and subject to the sole control
of, the Administrative Agent until the last day of such Interest Period, at
which time the Administrative Agent shall be authorized (without any further
action by or notice to or from the Parent Borrower or any other Credit Party) to
apply such amount to the prepayment of such Term Loans in accordance with this
Section 2.11(b).  Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Parent Borrower or any other Credit Party) to
apply such amount to the prepayment of the outstanding Term Loans in accordance
with the relevant provisions of this Section 2.11(b).
 
(vii) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.
 
ARTICLE III
 
LETTER OF CREDIT FACILITY
 
SECTION 3.1 L/C Facility.
 
(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue standby Letters of Credit in an
aggregate amount not to exceed its L/C Commitment for the account of the Parent
Borrower (which may support the obligations of any Subsidiary of the Parent
Borrower) on any Business Day from the Closing Date to, but not including, the
thirtieth (30th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the Issuing Lender; provided,
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (a) the L/C Obligations would exceed
the L/C Commitment or (b) the Revolving Credit Outstandings would exceed the
Revolving Credit Commitment. Each Letter of Credit shall (i) be denominated in
Dollars in a minimum amount of $100,000 (or such lesser amount as agreed to by
the Issuing Lender), (ii) be a standby letter of credit issued to support the
obligations of the Parent Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business and (iii) expire on a
date no more than twelve (12) months after the date of issuance or last renewal
of such Letter of Credit subject to automatic renewal for additional one (1)
year periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to the ISP98, as set forth in the Letter of
Credit Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Applicable Law applicable to the Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to letters of credit generally or such Letter of
Credit in particular any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect as of the Closing Date and that the Issuing Lender in good faith deems
material to it, (B) the conditions set forth in Section 5.2 are not satisfied,
or (C) the beneficiary of such Letter of Credit is a Sanctioned Person.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. As of the Closing Date, each
of the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.
 
(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
 
 
 
-36-

 
SECTION 3.2 Procedure for Issuance of Letters of Credit. The Parent Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article V, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the Issuing Lender and the Parent Borrower. The Issuing Lender
shall promptly furnish to the Borrower Agent a copy of such Letter of Credit and
shall promptly notify each Revolving Credit Lender of the issuance and upon
request by any Revolving Credit Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Revolving Credit Lender’s participation
therein.
 
SECTION 3.3 Commissions and Other Charges.
 
(a) Letter of Credit Commissions. Subject to Section 4.14(a)(iii)(B), the Parent
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3 in accordance with their respective
Revolving Credit Commitment Percentages.
 
(b) Issuance Fee. In addition to the foregoing commission, the Parent Borrower
shall pay directly to the Issuing Lender, for its own account, an issuance fee
with respect to each Letter of Credit at a rate equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of a Letter of Credit, on a the Revolving Credit Maturity Date and
thereafter on demand of the Issuing Lender. For the avoidance of doubt, such
issuance fee shall be applicable to and paid upon each of the Existing Letters
of Credit.
 
(c) Other Costs. In addition to the foregoing fees and commissions, the Parent
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
fees, costs, charges and expenses as are incurred or charged by the Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit.
 
SECTION 3.4 L/C Participations.
 
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Parent Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.
 
 
-37-

 
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Parent Borrower or otherwise), or any payment of interest on
account thereof, the Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.
 
SECTION 3.5 Reimbursement Obligation of the Parent Borrower. In the event of any
drawing under any Letter of Credit, the Parent Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the Issuing Lender
on each date on which the Issuing Lender notifies the Parent Borrower of the
date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment. Unless the
Parent Borrower shall immediately notify the Issuing Lender that the Parent
Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Parent Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on such date in
the amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan as a Base
Rate Loan in such amount, the proceeds of which shall be applied to reimburse
the Issuing Lender for the amount of the related drawing and such fees and
expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article V. If the Parent Borrower has elected to
pay the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
 
SECTION 3.6 Obligations Absolute. The Parent Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Parent Borrower may
have or have had against the Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Parent Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and the Parent
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Parent
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Parent
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
 
 
 
-38-

 
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
non-appealable judgment. The Parent Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct or a breach in bad faith of its obligations under the Loan
Documents, in each case as determined by a court of competent jurisdiction by
final non-appealable judgment, shall be binding on the Parent Borrower and shall
not result in any liability of the Issuing Lender or any L/C Participant to the
Parent Borrower. The responsibility of the Issuing Lender to the Parent Borrower
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.
 
SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
 
 
ARTICLE IV
 
GENERAL LOAN PROVISIONS
 
SECTION 4.1 Interest.
 
(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower Agent, on behalf of itself and the Cayman Borrower, has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 4.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Base Rate plus the Applicable Margin. The Borrowers shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2.
 
(b) Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), (b), (i)
or (j), or (ii) at the election of the Required Lenders (or the Administrative
Agent at the direction of the Required Lenders), upon the occurrence and during
the continuance of any other Event of Default, (A) the Borrowers shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans, Swingline Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document and (D) all accrued and
unpaid interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against either Borrower of any petition seeking any relief in bankruptcy or
under any Debtor Relief Law.
 
 
-39-

 
(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2018; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
 
(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the applicable Borrower
any interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrowers not pay or contract to pay, and that neither
the Administrative Agent nor any Lender receive or contract to receive, directly
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by the applicable Borrower under Applicable Law.
 
SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower Agent, on behalf of itself and the Cayman Borrower, shall have the
option to (a) convert at any time following the third Business Day after the
Closing Date all or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $5,000,000 or any whole multiple
of $1,000,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon
the expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever either Borrower desires to convert or continue Loans as provided above,
the Borrower Agent, on behalf of itself or the Cayman Borrower, shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
If the Borrower Agent fails to give a timely Notice of Conversion/Continuation
prior to the end of the Interest Period for any LIBOR Rate Loan, then the
applicable LIBOR Rate Loan shall be converted to a Base Rate Loan. Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable LIBOR Rate
Loan. If the Borrower Agent requests a conversion to, or continuation of, LIBOR
Rate Loans, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.
 
SECTION 4.3 Fees.
 
(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 4.14(a)(iii)(A), the Borrowers shall pay to the Administrative Agent,
for the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment, and outstanding L/C Obligations shall be considered
usage of the Revolving Credit Commitment, for the purpose of calculating the
Commitment Fee. The Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing March 31, 2018 and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized or other arrangements with respect thereto have been
made that are satisfactory to the Issuing Lender) and the Revolving Credit
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.
 
 
-40-

 
(b) Other Fees. The Borrowers shall pay to Wells Fargo Securities, LLC, the
Administrative Agent and the Lenders, for their own respective accounts, fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.
 
SECTION 4.4 Manner of Payment. Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.1, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day. Any payment received after 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its pro rata share in respect of the relevant Credit
Facility (or other applicable share as provided herein) of such payment and
shall wire advice of the amount of such credit to each Lender. Each payment to
the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.9, 4.10, 4.11 or 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrowers to such Defaulting Lender
hereunder shall be applied in accordance with Section 4.14(a)(ii).
 
SECTION 4.5 Evidence of Indebtedness.
 
(a) Extensions of Credit. The Extensions of Credit made by each Lender and the
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or the Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or the Issuing Lender to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender or the Issuing Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note, Term Loan Note
and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans, Term Loan Note and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
 
(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
 
 
 
-41-

 
SECTION 4.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
 
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Parent Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
SECTION 4.7 Administrative Agent’s Clawback.
 
(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 2.9 and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by either Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
 
-42-

 
(b) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, the Issuing
Lender or the Swingline Lender, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its pro rata share of any
Loan requested by either Borrower shall not relieve it or any other Lender of
its obligation, if any, hereunder to make its pro rata share of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its pro rata share of such Loan available on
the borrowing date.
 
SECTION 4.8 Changed Circumstances.
 
(a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower Agent. Thereafter, until the Administrative Agent
notifies the Borrower Agent that such circumstances no longer exist, the
obligation of the Lenders to make LIBOR Rate Loans and the right of either
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan shall
be suspended, and each Borrower shall either (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 4.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period.
 
(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower Agent and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower Agent that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and
the right of the Borrowers to convert any Loan to a LIBOR Rate Loan or continue
any Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrowers
may select only Base Rate Loans and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan for the remainder of such Interest Period.
 
 
-43-

 
(c) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 4.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (with the Borrower’s
consent, and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 4.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.8(c). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 11.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (c), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
 
SECTION 4.9 Indemnity. The Borrowers, jointly and severally (subject to the
limitations of Section 11.22), hereby indemnify each of the Lenders against any
loss or expense (including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a LIBOR Rate Loan or from fees
payable to terminate the deposits from which such funds were obtained) which may
arise or be attributable to each Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by either Borrower to make any payment when due of
any amount due hereunder in connection with a LIBOR Rate Loan, (b) due to any
failure of a Borrower to borrow or continue a LIBOR Rate Loan or convert to a
LIBOR Rate Loan on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation or (c) due to any payment, prepayment or conversion
of any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower Agent through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
 
SECTION 4.10 Increased Costs.
 
(a) Increased Costs Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;
 
 
-44-

 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Lender or other Recipient, the Borrowers shall promptly pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time upon written request of such Lender or the Issuing Lender the
Borrowers shall promptly pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.
 
(c) Certificates for Reimbursement. A certificate of a Lender, the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower Agent, shall
be conclusive absent manifest error. The Borrowers shall pay such Lender, the
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
 
(d) Delay in Requests. Failure or delay on the part of any Lender, the Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, the Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate any Lender, the Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
the Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower Agent of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 
 
-45-

 
SECTION 4.11 Taxes.
 
(a) Defined Terms. For purposes of this Section 4.11, the term “Lender” includes
the Issuing Lender and the term “Applicable Law” includes FATCA.
 
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient (subject to the limitations of Section
11.22), within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Agent by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e) Indemnification by the Lenders. Each Lender and each Issuing Lender shall
severally indemnify the Administrative Agent and the Credit Parties (with
respect to clauses (ii) and (iii) below), within ten (10) Business Days after
written demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or any Credit Party, as the case may be, in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in this
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.
 
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 4.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
 
-46-

 
(g) Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Agent and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii) Without limiting the generality of the foregoing:
 
(A) (i) Any Lender that is a U.S. Person shall deliver to the Borrower Agent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent), executed
originals or copies of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax and (ii) if the Administrative
Agent is a U.S. Person, it shall deliver to the Borrower Agent on or prior to
the date on which the Administrative Agent becomes the Administrative Agent
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower Agent) an executed original or copy of IRS Form W-9
certifying that the Administrative Agent is exempt from United States federal
backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals or copies of IRS Form
W-8BEN-E (or any successor form), as applicable, establishing an exemption from,
or reduction of, United States federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or any successor
form), establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(2)           executed originals or copies of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals or copies of IRS Form W-8BEN-E (or any
successor form),; or
 
 
-47-

 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals or copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed originals or copies of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
United States federal withholding Tax, or if applicable, any foreign withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Agent and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal inability to do so.
 
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
 
-48-

 
(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
 
SECTION 4.12 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires either Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.11, then such
Lender shall, at the request of the Borrowers, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 4.10 or
Section 4.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
 
(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.9;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(iv) such assignment does not conflict with Applicable Law; and
 
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
(c) Selection of a Lending Office. Subject to Section 4.12(a), each Lender may
make any Loan to a Borrower through any Lending Office; provided that the
exercise of this option shall not affect the obligations of such Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.
 
 
 
-49-

 
SECTION 4.13 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender, the Borrowers
shall Cash Collateralize the Fronting Exposure of the Issuing Lender and/or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 4.14(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.
 
(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than pursuant to Section 8.2(j)), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
 
(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.13 or Section 4.14 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
 
(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
 
SECTION 4.14 Defaulting Lenders.
 
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.2.
 
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such
 
 
 
-50-

 
Defaulting Lender in accordance with Section 4.13; fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrowers, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 4.13; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to either Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit or Swingline Loans were
issued at a time when the conditions set forth in Section 5.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swingline
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with the Revolving Credit Commitments under
the applicable Revolving Credit Facility without giving effect to
Section 4.14(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.
 
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
 
(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.13.
 
(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the Issuing Lender and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to the Issuing Lender’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
 
 
 
-51-

 
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower Agent shall have otherwise notified
the Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 11.26, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 4.13.
 
(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments and outstanding Term Loans (without giving effect to
Section 4.14(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
ARTICLE V
 
CONDITIONS OF CLOSING AND BORROWING
 
SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
 
(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents and the Guaranty Agreements, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.
 
(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Parent Borrower in form and substance reasonably satisfactory to the
Administrative Agent.
 
 
-52-

 
(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing any
applicable Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (or equivalent), as applicable, of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and any
other applicable Loan Documents to which it is a party, and (D) each certificate
required to be delivered pursuant to Section 5.1(b)(iii).
 
(iii) Certificates of Good Standing. To the extent applicable, certificates as
of a recent date of the good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable.
 
(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
applicable Loan Documents and such other matters as the Administrative Agent
shall reasonably request.
 
(c) Personal Property Collateral.
 
(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral,
to the extent such security interests can be perfected by filing or recordation,
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).
 
(ii) Pledged Collateral. To the extent required by the Security Documents, the
Administrative Agent shall have received (A) original stock certificates or
other certificates evidencing the certificated Equity Interests pledged pursuant
to the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) each
original promissory note pledged pursuant to the Security Documents together
with an undated allonge for each such promissory note duly executed in blank by
the holder thereof.
 
(iii) Register of Mortgages and Charges. The Administrative Agent shall have
received a true, correct and complete copy of the register of mortgages and
charges for each of the Cayman Borrower and Ubiquiti Cayman which shall include
details of all Security Documents entered into by each of the Cayman Borrower
and Ubiquiti Cayman.
 
(iv) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy and tax matters), in
form and substance reasonably satisfactory thereto, made against the Credit
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens).
 
(v) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.
 
 
-53-

 
(vi) Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements).
 
(d) Consents; Defaults.
 
(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the Transactions and any other
transaction contemplated in any other Loan Document.
 
(ii) No Material Litigation. The absence of any action, suit, investigation or
proceeding pending or, to the knowledge of the Parent Borrower or the Cayman
Borrower, threatened in writing in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a Material
Adverse Effect.
 
(e) Financial Matters.
 
(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated and consolidating balance sheet of the Parent Borrower and
its Subsidiaries as of June 30, 2015, June 30, 2016 and June 30, 2017, and the
related audited Consolidated and consolidating statements of income and retained
earnings and cash flows for the Fiscal Years then ended and (B) unaudited
Consolidated and consolidating balance sheet of the Parent Borrower and its
Subsidiaries as of September 30, 2017 and related unaudited Consolidated and
consolidating interim statements of income and retained earnings.
 
(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Parent Borrower and its
Subsidiaries, and projections prepared by management of the Parent Borrower, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the first year following the Closing Date and on an annual basis for each
year thereafter during the term of the Credit Facility.
 
(iii) Financial Condition/Solvency Certificate. The Parent Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer or chief accounting officer of the Parent Borrower (not in his
individual capacity), that (A) after giving effect to the Transactions, (x) the
Parent Borrower and its Subsidiaries, taken as a whole, are Solvent and (y) the
Credit Parties, taken as a whole, are Solvent and (B) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Parent Borrower and its Subsidiaries.
 
(iv) Closing Leverage Ratio/Liquidity. The Administrative Agent will be
reasonably satisfied that (A) the Consolidated Total Leverage Ratio as of the
most recently ended fiscal quarter prior to the Closing Date for which financial
statements are available (calculated on a pro forma basis after giving effect to
the Transactions) will not exceed 3.25 to 1.00 and (B) the Credit Parties have
Liquidity of at least $250,000,000 on the Closing Date, after giving effect to
the Transactions.
 
 
-54-

 
(v) Payment at Closing. The Borrowers shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 4.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) and (C) to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
 
(f) Miscellaneous.
 
(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
 
(ii) Existing Credit Agreement. The Indebtedness outstanding under the Existing
Credit Agreement shall have been refinanced, or shall be refinanced
substantially simultaneously with the initial Extensions of Credit.
 
(iii) PATRIOT Act, etc. Each Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations at least ten (10) Business Days prior to the
Closing Date.
 
(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, continuation, conversion, issuance or
extension date:
 
(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
 
(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
 
 
-55-

 
(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or a Letter of Credit Application, as applicable, from the Borrower Agent in
accordance with Section 2.3(a), 3.2 or 2.9, as applicable.
 
(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:
 
SECTION 6.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) (a) is duly
organized or incorporated, validly existing and in good standing (or in the case
of any Foreign Subsidiary, the equivalent status, if any, in the applicable
foreign jurisdiction), under the laws of the jurisdiction of its incorporation
or formation, (b) has the power and authority to own its Properties and to carry
on its business as now being and hereafter proposed to be conducted and (c) is
duly qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization (to the extent applicable in the case of Foreign
Subsidiaries) except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 6.1. No Credit Party nor any Subsidiary thereof is an EEA Financial
Institution.
 
SECTION 6.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 6.2. As of the Closing Date, the capitalization of
each Credit Party (other than the Parent Borrower) and its Subsidiaries consists
of the number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.2. All outstanding
shares have been duly authorized and validly issued and, to the extent
applicable, are fully paid and non-assessable and not subject to any preemptive
or similar rights, except as described in Schedule 6.2. The shareholders or
other owners, as applicable, of each Credit Party (other than the Parent
Borrower) and its Subsidiaries which are not traded on a public exchange and the
number of shares owned by each as of the Closing Date are described on Schedule
6.2. As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party
(other than the Parent Borrower) or any Subsidiary thereof, except as described
on Schedule 6.2.
 
SECTION 6.3 Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
 
-56-

 
SECTION 6.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not, (a) require any Governmental Approval or
violate any Applicable Law relating to any Credit Party or any Subsidiary
thereof where the failure to obtain such Governmental Approval or such violation
could reasonably be expected to have a Material Adverse Effect, (b) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) consents,
authorizations, filings or other acts or consents that have been obtained or
made and that are still in force and effect, (ii) consents, authorizations,
filings or other acts or consents for which the failure to obtain or make could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (iii) consents or filings under the UCC or other security
filings as applicable in foreign jurisdictions.
 
SECTION 6.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (other than Immaterial Foreign Subsidiaries) (a) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect (b) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective Properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (a), (b) or (c) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 6.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) has duly filed or caused to
be filed all federal and state and any other material tax returns required by
Applicable Law to be filed, and all taxes shown to be due on such tax returns
have been timely paid (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided for on the books of
the relevant Credit Party or Subsidiary). Such tax returns accurately reflect in
all material respects all liability for taxes of any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) for the periods
covered thereby. As of the Closing Date, except as set forth on Schedule 6.6,
there is no ongoing audit or examination or, to its knowledge, other
investigation by any Governmental Authority of any material tax liability of any
Credit Party or any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries). No Governmental Authority has asserted any Lien or other claim
against any Credit Party or any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) with respect to material unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party or Subsidiary and (b) Permitted Liens). The
charges, accruals and reserves on the books of each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) in respect of
U.S. federal, state, local and other taxes for all Fiscal Years and portions
thereof since the organization of any such Credit Party or Subsidiary thereof
are in the judgment of the Borrowers adequate, and the Borrowers do not
anticipate any additional material taxes or assessments for any of such years.
 
SECTION 6.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) owns or possesses rights to
use all franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
service mark, service mark rights, trade names, trade name rights, copyrights
and other rights with respect to the foregoing, in each case which are material
and reasonably necessary to conduct its business. No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such rights which are material and reasonably necessary to
conduct its business. To their knowledge, no Credit Party nor any Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations where such liability could reasonably be expected to
have a Material Adverse Effect.
 
 
 
-57-

 
SECTION 6.8 Environmental Matters.
 
(a) The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) now or in the
past do not contain, and to their knowledge have not previously contained, any
Hazardous Materials in amounts or concentrations which constitute or constituted
a violation of applicable Environmental Laws which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;
 
(b) To its knowledge, each Credit Party and each Subsidiary thereof (other than
Immaterial Foreign Subsidiaries) and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof except for non-compliance or violations which could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
 
(c) No Credit Party nor any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) have actual
knowledge that any such notice will be received or is being threatened;
 
(d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, to its knowledge, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof (other
than Immaterial Foreign Subsidiaries) in violation of, or in a manner or to a
location which could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws;
 
(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of either Borrower, threatened, under any Environmental Law
to which any Credit Party or any Subsidiary thereof (other than Immaterial
Foreign Subsidiaries) is or will be named as a potentially responsible party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any applicable Environmental Law with respect to
any Credit Party, any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries), with respect to any real property owned, leased or operated by
any Credit Party or any Subsidiary thereof (other than Immaterial Foreign
Subsidiaries) or operations conducted in connection therewith that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and
 
(f) There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary (other than Immaterial Foreign Subsidiaries), now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under applicable Environmental Laws that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
SECTION 6.9 Employee Benefit Matters.
 
(a) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
Except as would not reasonably be expected to have a Material Adverse Effect,
each Employee Benefit Plan that is intended to be qualified under Section 401(a)
of the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired or plans covered by an IRS opinion or advisory
letter. No liability has been incurred by any Credit Party or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties assessed with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;
 
 
-58-

 
(b) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
 
(c) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
 
(d) No Termination Event has occurred or is reasonably expected to occur that
would reasonably be expected to have a Material Adverse Effect;
 
(e) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
 
(f) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
 
SECTION 6.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its important activities in the business of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System) or extending credit for such purpose. No part of the
proceeds of any of the Loans or Letters of Credit will be used for, or extended
as credit for, purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors. Following the application of the proceeds of
each Extension of Credit, not more than twenty-five percent (25%) of the value
of the assets (either of the Borrowers only or of the Parent Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 8.2
or Section 8.5 or subject to any restriction contained in any agreement or
instrument between the Borrowers and any Lender or any Affiliate of any Lender
relating to Indebtedness in excess of the Threshold Amount will be “margin
stock”.
 
SECTION 6.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under any Applicable Law
which limits its ability to incur or consummate the transactions contemplated
hereby.
 
SECTION 6.12 Material Contracts. Schedule 6.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party and each Subsidiary
thereof (other than Immaterial Foreign Subsidiaries) in effect as of the Closing
Date. Other than as set forth in Schedule 6.12, as of the Closing Date, each
such Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. As of the Closing Date, no Credit
Party nor any Subsidiary thereof (other than Immaterial Foreign Subsidiaries)
(nor, to its knowledge, any other party thereto) is in breach of or in default
under any Material Contract in any material respect.
 
 
-59-

 
SECTION 6.13 Employee Relations. As of the Closing Date, no Credit Party or any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 6.13. Neither Borrower knows of any pending, threatened (in
writing) strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.14 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 5.1(e)(i) are complete and correct in
all material respects and fairly present on a Consolidated and consolidating
basis the assets, liabilities and financial position of the Parent Borrower and
its Subsidiaries as at such dates, and the results of the operations and changes
of financial position for the periods then ended in all material respects (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
Indebtedness and other material liabilities, direct or contingent, of the Parent
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The projections delivered
pursuant to Section 5.1(e)(ii) and were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
in light of then existing conditions except that such financial projections and
statements shall be subject to normal year end closing and audit adjustments (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).
 
SECTION 6.15 No Material Adverse Change. Since June 30, 2017, there has been no
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Parent Borrower and its Subsidiaries, taken as a
whole, and no event has occurred or condition arisen, either individually or in
the aggregate, that could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 6.16 Solvency. (a) The Parent Borrower and its Subsidiaries, taken as a
whole, and (b) the Credit Parties, taken as a whole, are Solvent.
 
SECTION 6.17 Title to Properties. As of the Closing Date, the real property
listed on Schedule 6.17 constitutes all of the real property that is owned,
leased or subleased or used by any Credit Party or any of its Subsidiaries
(other than Immaterial Foreign Subsidiaries). Each Credit Party and each
Subsidiary thereof (other than Immaterial Foreign Subsidiaries) has such title
to, or valid leasehold interests in, the real property owned or leased by it as
is necessary to the conduct of its business and valid and legal title to all of
its personal property and assets, except those which have been disposed of by
the Credit Parties and their Subsidiaries subsequent to such date which
dispositions have been in the ordinary course of business or as otherwise
permitted hereunder and except where the failure to have such title or leasehold
interests could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.18 Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.18, there are no actions, suits or proceedings pending nor,
to its knowledge, threatened in writing against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 6.19 Anti-Corruption Laws and Sanctions. None of (a) the Borrowers, any
Subsidiary or to the knowledge of either Borrower or such Subsidiary any of
their respective directors, officers, employees or affiliates, or (b) to the
knowledge of either Borrower, any agent or representative of either Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby is a Sanctioned Person or the subject or
target of any Sanctions.
 
SECTION 6.20 Absence of Defaults. No Default or an Event of Default has occurred
and is continuing.
 
 
-60-

 
SECTION 6.21 Disclosure. The Parent Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof (other than Immaterial Foreign Subsidiaries) are subject,
and all other matters known to them, that, in each case, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No financial statement, material report, material certificate or other material
information furnished (whether in writing or orally) by or on behalf of any
Credit Party or any Subsidiary thereof to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, and together with the
Borrower’s filings with the SEC, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, pro
forma financial information, estimated financial information and other projected
or estimated information, such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being recognized by the
Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections); provided further that with respect to information relating to
the Borrowers’ industry generally and trade data which relates to a Person that
is not a Borrower or a Subsidiary thereof, the Borrowers represent and warrant
only that such information is believed by it in good faith to be accurate in all
material respects.
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements with respect thereto have been made that are satisfactory to the
Issuing Lender) and the Revolving Credit Commitments terminated, each Credit
Party will, and will cause each of its Subsidiaries (other than Immaterial
Foreign Subsidiaries) to:
 
SECTION 7.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
 
(a) Annual Financial Statements. As soon as practicable and in any event within
90 days (or, if later, on the date of any required public filing thereof (after
giving effect to any extensions for filing under Rule 12b-25 promulgated under
the Exchange Act), but not to exceed 105 days) after the end of each Fiscal Year
(commencing with the Fiscal Year ended June 30, 2018), an audited Consolidated
and consolidating balance sheet of the Parent Borrower and its Subsidiaries as
of the close of such Fiscal Year and audited Consolidated and consolidating
statements of income, retained earnings and cash flows including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by the Parent Borrower or any of
its Subsidiaries not in accordance with GAAP.
 
 
-61-

 
(b) Quarterly Financial Statements. As soon as practicable and in any event
within 45 days (or, if later, on the date of any required public filing thereof
(after giving effect to any extensions for filing under Rule 12b-25 promulgated
under the Exchange Act), but not to exceed 50 days) after the end of the first
three fiscal quarters of each Fiscal Year (commencing with the fiscal quarter
ended March 31, 2018), an unaudited Consolidated and consolidating balance sheet
of the Parent Borrower and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated and consolidating statements of income,
retained earnings and cash flows and a report containing management’s discussion
and analysis of such financial statements for the fiscal quarter then ended and
that portion of the Fiscal Year then ended (to the extent such information is
provided in the applicable quarterly report filed by the Parent Borrower with
the SEC under the Exchange Act), including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Parent Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Parent Borrower to
present fairly in all material respects the financial condition of the Parent
Borrower and its Subsidiaries on a Consolidated and consolidating basis as of
their respective dates and the results of operations of the Parent Borrower and
its Subsidiaries for the respective periods then ended, subject to normal
year-end adjustments and the absence of footnotes.
 
(c) Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Parent Borrower and its Subsidiaries for
the ensuing fiscal year, such plan to include, on an annual basis, the
following: an annual operating and capital budget, a projected income statement,
statement of cash flows and balance sheet, calculations demonstrating projected
compliance with the financial covenants set forth in Section 8.13 and a report
containing a reasonable disclosure of the key assumptions and drivers with
respect to such budget, accompanied by a certificate from a Responsible Officer
of the Parent Borrower to the effect that such budget contains good faith
estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the Parent
Borrower and its Subsidiaries for such period.
 
SECTION 7.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a) at each time financial statements are delivered pursuant to Sections 7.1(a)
or (b), a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, chief accounting officer, treasurer
or controller of the Parent Borrower and a report containing management’s
discussion and analysis of such financial statements;
 
(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent Borrower, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
 
(c) at each time financial statements are delivered pursuant to Section 7.1(a),
a listing of all Foreign Subsidiaries that are not Material Foreign Subsidiaries
and calculations showing compliance with the definition of Material Foreign
Subsidiary and Section 7.14(d);
 
(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each material
notice or other material correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation by such agency regarding financial or other operational
results of the Parent Borrower or any Subsidiary thereof;
 
(e) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and
 
 
-62-

 
(f) such other information regarding the operations, business affairs and
financial condition of the Parent Borrower or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website on the Internet at the website address listed in
Section 11.1; or (ii) on which such documents are posted on the Parent
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Parent Borrower
shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 7.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Parent Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Parent Borrower and its
Subsidiaries hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, SyndTrak Online or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”). The Borrowers hereby agree that so long as the Parent
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Parent
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
 
SECTION 7.3 Notice of Other Matters. Promptly (but in no event later than ten
(10) days after any Responsible Officer of any Credit Party obtains knowledge
thereof) notify the Administrative Agent in writing of (which shall promptly
make such information available to the Lenders in accordance with its customary
practice):
 
(a) the occurrence of any Default or Event of Default;
 
(b) any event that results in, or could reasonably be expected to result in, a
Material Adverse Effect; and
 
(c) (i) any letter from the IRS stating that an Employee Benefit Plan of a
Credit Party is disqualified under Section 401(a) of the Code (along with a copy
thereof), (ii) all notices received by any Credit Party or any ERISA Affiliate
of the PBGC’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan, (iii) all notices received by any
Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA and (iv) either Borrower obtaining knowledge that any Credit Party or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA; provided that in the case of clause (i) through (iv), notice shall
only be required if the subject of the notice would reasonably be expected to
have a Material Adverse Effect.
 
 
 
-63-

 
Each notice pursuant to Section 7.3 shall be accompanied by a statement of a
Responsible Officer of the Parent Borrower or the Cayman Borrower setting forth
details of the occurrence referred to therein and stating what action the Parent
Borrower or the Cayman Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 7.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
 
SECTION 7.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 8.4, preserve and maintain its separate corporate existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction in which the failure
to so qualify could reasonably be expected to have a Material Adverse Effect.
 
SECTION 7.5 Maintenance of Property and Licenses.
 
(a) In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear and permitted dispositions
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
 
(b) Maintain, in full force and effect in all material respects, each and every
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority (each a “License”) required for each of them to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 7.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
shall, (a) provide that no cancellation shall be effective until at least 30
days after receipt by the Administrative Agent of written notice thereof (or 10
days’ in the case of cancellation for non-payment of premiums) and (b) name the
Administrative Agent as an additional insured party or lender’s loss payee, as
applicable. On the Closing Date and from time to time thereafter, deliver to the
Administrative Agent upon its request (but no more frequently than annually
unless an Event of Default has occurred and is continuing) information in
reasonable detail as to the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.
 
SECTION 7.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.
 
SECTION 7.8 Payment of Taxes. Pay and perform all taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
Property that are due and payable if the failure to so pay would result in a
lien on Collateral in excess of $5,000,000 having priority to the lien of
Administrative Agent; provided that the Borrowers or such Subsidiary may contest
any item in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP.
 
SECTION 7.9 Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
 
-64-

 
SECTION 7.10 Environmental Laws. In addition to and without limiting the
generality of Section 7.9, except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (a) comply with, and ensure such compliance by all tenants and
subtenants with all applicable Environmental Laws and obtain and comply with and
maintain, and ensure that all tenants and subtenants, if any, obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, non-compliance with or liability
under any Environmental Laws applicable to the operations of the Borrowers or
any such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final non-appealable judgment.
 
SECTION 7.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 7.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
 
SECTION 7.12 Compliance with Material Contracts. Comply in all material respects
with each Material Contract; provided, that the Borrowers or any such Subsidiary
may contest the terms and conditions of any such Material Contract in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.
 
SECTION 7.13 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrowers, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrowers’ expense (and no Lender
may exercise any such right independently of the Administrative Agent); provided
further that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrowers at any time without advance notice.
 
SECTION 7.14 Additional Subsidiaries.
 
(a) Additional Domestic Subsidiaries. Promptly after the creation or acquisition
of any Domestic Subsidiary (and, in any event, within thirty (30) days after
such creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion) (x) deliver to the Administrative
Agent such original certificated Equity Interests or other certificates and
stock or other transfer powers evidencing the Equity Interests of such Domestic
Subsidiary and (y) cause such Domestic Subsidiary to (i) become a US Guarantor
by delivering to the Administrative Agent a duly executed supplement to the US
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest in all
 
 
 
-65-

 
Collateral (subject to the exceptions specified in the applicable Security
Documents) owned by such Domestic Subsidiary by delivering to the Administrative
Agent a duly executed supplement to each applicable Security Document or such
other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each applicable Security Document,
(iii) deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 5.1 as may be reasonably requested by the
Administrative Agent, (iv)  deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Domestic Subsidiary, and (v) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent
in connection with the actions under this Section 7.14(a), all in form, content
and scope reasonably satisfactory to the Administrative Agent; provided,
however, that this Section 7.14(a) shall only apply to a Domestic Subsidiary
that would qualify as a US Guarantor.
 
(b) Additional Material Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a Material Foreign Subsidiary of any Credit
Party (other than Ubiquiti Hong Kong), and promptly thereafter (and, in any
event, within forty five (45) days after such notification, as such time period
may be extended by the Administrative Agent in its sole discretion), cause
(i) the applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging one hundred percent (100%) of the total outstanding Equity
Interests of such Material Foreign Subsidiary and a consent thereto executed by
such Material Foreign Subsidiary (including, without limitation, if applicable,
original certificated Equity Interests (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Equity Interests of such Material Foreign Subsidiary, together
with an appropriate undated stock or other transfer power for each certificate
duly executed in blank by the registered owner thereof), (ii) such Material
Foreign Subsidiary to deliver to the Administrative Agent such opinions,
documents and certificates substantially similar to those referred to in
Section 5.1 as may be reasonably requested by the Administrative Agent and
(iii) such Material Foreign Subsidiary to deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with regard to such Material Foreign Subsidiary and (iv) such Subsidiary
to deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent in connection with the foregoing, all in
form, content and scope reasonably satisfactory to the Administrative Agent;
provided, however, that if the pledge pursuant to this Section 7.14(b) is to
provide security for a US Obligation, (x) then only Equity Interests in a
Material First-Tier Foreign Subsidiary shall be pledged and (y) the pledge
pursuant to this Section 7.14(b) shall be limited to sixty five percent (65%) of
the Equity Interests of the total outstanding Equity Interests of such Material
First-Tier Foreign Subsidiary that are entitled to vote and one hundred percent
(100%) of the total outstanding Equity Interests of such Material First-Tier
Foreign Subsidiary that are not entitled to vote.
 
(c) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it substantially contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 7.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 7.14(a) or (b), as applicable, within thirty (30) days of the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).
 
(d) Material Foreign Subsidiaries. If at any time the aggregate amount of assets
or revenues of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries, determined as of the end of the most recent Fiscal Year for which
financial statements have been delivered, exceed 15% of the Consolidated assets
or revenues of the Parent Borrower and its Subsidiaries as of such date, the
Parent Borrower shall designate additional Foreign Subsidiaries as Material
Foreign Subsidiaries in order to satisfy such 15% limit and thereafter comply
with the requirements of Section 7.14(b) with respect thereto.
 
(e) Exclusions. The provisions of this Section 7.14 shall not apply to assets as
to which the Administrative Agent and the Parent Borrower shall reasonably
determine that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.
 
 
 
-66-

 
SECTION 7.15 Use of Proceeds. The Borrowers shall use the proceeds of the Loans
(a) to refinance the Indebtedness outstanding under the Existing Credit
Agreement, (b) to pay fees, commissions and expenses in connection with the
Transactions, (c) to repurchase Equity Interests of any Credit Party or to make
dividends to the holders of shares of any Equity Interests of any Credit Party
and (d) for working capital and general corporate purposes of the Parent
Borrower and its Subsidiaries. No Borrower will request any Extension of Credit,
and no Borrower shall directly or, to such Borrower’s knowledge, indirectly use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not directly or, to such Borrower’s or such
Subsidiary’s knowledge, indirectly use, the proceeds of any Extension of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
 
SECTION 7.16 Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The Borrowers also agree to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
SECTION 7.17 Anti-Corruption Laws and Sanctions. The Borrowers will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrowers, their respective Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
ARTICLE VIII
 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements with respect thereto have been made that are satisfactory to the
Issuing Lender) and the Revolving Credit Commitments terminated, the Credit
Parties will not, and will not permit any of their respective Subsidiaries to:
 
SECTION 8.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
 
(a) the Obligations;
 
(b) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(c) Indebtedness existing on the Closing Date and listed on Schedule 8.1, and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness
immediately prior to such refinancing, refunding, renewal or extension and
(iii) any refinancing, refunding, renewal or extension of any Subordinated
Indebtedness shall be (A) on subordination terms at least as favorable to the
Lenders and (B) not materially more restrictive on the Parent Borrower and its
Subsidiaries than the Subordinated Indebtedness being refinanced, refunded,
renewed or extended;
 
 
-67-

 
(d) Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed $25,000,000 at any time
outstanding;
 
(e) Guarantees with respect to Indebtedness permitted pursuant to this Section
other than subsections (f) and (j); provided that any Guarantees with respect to
Subordinated Indebtedness permitted pursuant to subsection (h) shall be
subordinated in right and time of payment to the Obligations on the same terms
and conditions as such Subordinated Indebtedness;
 
(f) unsecured intercompany Indebtedness:
 
(i)            owed by any Credit Party to another Credit Party;
 
(ii)            owed by any Credit Party to any Non-Credit Party (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
 
(iii) owed by any Non-Credit Party to any other Non-Credit Party; and
 
(iv) owed by any Non-Credit Party to any Credit Party to the extent permitted
pursuant to Section 8.3(a)(vi);
 
(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
 
(h) Subordinated Indebtedness; provided, that in the case of each incurrence of
such Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the Parent Borrower would be in compliance
with the financial covenants set forth in Section 8.13 on a pro forma basis
after giving effect to the issuance of any such Subordinated Indebtedness;
 
(i) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
 
(j) Indebtedness (i) of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary of a Credit Party or Indebtedness
attaching to assets that are acquired by a Credit Party, in each case after the
Closing Date as the result of a Permitted Acquisition (or Indebtedness assumed
by such Person pursuant to a Permitted Acquisition as a result of a merger or
consolidation to effectuate a Permitted Acquisition), in an aggregate principal
amount, when added to the aggregate principal amounts of Indebtedness incurred
pursuant to subclause (ii) below, not to exceed at any time $15,000,000;
provided that such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, or (ii) owed to the seller of any property
acquired pursuant to a Permitted Acquisition in an aggregate principal amount,
when added to the aggregate principal amounts of Indebtedness incurred pursuant
to subclause (i) above, not to exceed $15,000,000 at any one time outstanding;
 
(k) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation incurred in
connection with the consummation of one or more Permitted Acquisitions;
 
(l) Indebtedness incurred in the ordinary course of business in respect of (i)
Cash Management Agreements with a Cash Management Bank and (ii) other credit
cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or cash management services of any Foreign Subsidiaries in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;
and
 
(m) Indebtedness not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding.
 
 
 
-68-

 
SECTION 8.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:
 
(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lender, as applicable,
on Cash Collateral granted pursuant to the Loan Documents);
 
(b) Liens in existence on the Closing Date and described on Schedule 8.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 8.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
8.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
 
(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP or applicable local
accounting standards;
 
(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP or applicable local accounting standards and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Parent Borrower or any of its Subsidiaries;
 
(e) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
 
(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;
 
(g) Liens arising from the filing of precautionary UCC financing statements (or
similar Liens in foreign jurisdictions) relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrowers and their Subsidiaries;
 
(h) Liens securing Indebtedness permitted under Section 8.1(d); provided that
(i) such Liens shall be created concurrently with or within 90 days after the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness and the proceeds thereof and
(iii) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed one hundred percent (100%) of the price for the purchase, repair
improvement or lease amount (as applicable) of such Property;
 
(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1(m) or securing appeal or other surety bonds
relating to such judgments;
 
(j) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction or similar law of a foreign jurisdiction and (ii) Liens of any
depositary bank in connection with statutory, common law and contractual rights
of set-off and recoupment with respect to any deposit account of the Borrowers
or any Subsidiary thereof;
 
 
-69-

 
(k) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
 
(l) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement which do not
(i) interfere in any material respect with the business of the Parent Borrower
or its Subsidiaries or materially detract from the value of the relevant assets
of the Parent Borrower or its Subsidiaries or (ii) secure any Indebtedness;
 
(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(n) Liens solely on any cash earnest money deposits made by a Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition;
 
(o) Liens securing Indebtedness permitted under Section 8.1(j); provided that
(i) any such Lien existed at the time such Person became a Subsidiary or at the
time such assets were acquired and, in each case, was not created in
anticipation thereof and (ii) any such Lien secures only those obligations which
it secures on the date that such Person becomes a Subsidiary or the date of such
merger or the date of such acquisition; and
 
(p) Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness or other obligations in the aggregate principal amount not
to exceed $25,000,000 at any time outstanding.
 
Notwithstanding the foregoing, in no event shall this Section permit any Liens
on (x) any Intellectual Property (other than agreements among the Parent
Borrower, Ubiquiti Hong Kong and Ubiquiti Cayman existing on the Closing Date,
as such agreements are amended from time to time in accordance with their terms;
provided such amendments are not materially adverse to the Lenders’ interests)
and (y) cash and Cash Equivalents (other than Liens permitted under Section
8.2(a) or (j)) of the Parent Borrower or any Subsidiary.
 
SECTION 8.3 Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) any evidence of Indebtedness or other
obligation in the nature of accounts receivable of the Parent Borrower and/or
its Subsidiaries entered into in the ordinary course of business) (all the
foregoing, “Investments”) except:
 
(a) (i)              Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date;
 
(ii)            Investments existing on the Closing Date (other than Investments
in Subsidiaries existing on the Closing Date) and described on Schedule 8.3;
 
(iii)            Investments made after the Closing Date by any Credit Party in
any other Credit Party;
 
(iv)           Investments made after the Closing Date by any Non-Credit Party
in any other Non-Credit Party; and
 
(v)           Investments made after the Closing Date by any Non-Credit Party in
any Credit Party;
 
(vi)           Investments made after the Closing Date (other than Intellectual
Property) by any Credit Party in any Non-Credit Party in an aggregate amount at
any time outstanding not to exceed (A) $15,000,000 less (B) the amount of
outstanding Investments made pursuant to Section 8.3(g)(ii); and
 
 
 
-70-

 
(vii)           Investments made after the Closing Date by any Credit Party in
any newly formed Non-Credit Party which is required by law to maintain a minimum
net capital requirement or as may be otherwise required by applicable law or
constituting an initial capitalization of such Non-Credit Party, in each case
not to exceed $250,000 per Non-Credit Party and $5,000,000 in the aggregate
during the term of this Agreement;
 
(b) Investments in cash and Cash Equivalents;
 
(c) Investments consisting of Capital Expenditures permitted by this Agreement;
 
(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 8.2;
 
(e) Hedge Agreements permitted pursuant to Section 8.1;
 
(f) purchases of assets or services in the ordinary course of business;
 
(g) Investments in the form of:
 
(i)            Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a part of either Borrower or a Guarantor or
becomes a Guarantor in the manner contemplated by Section 7.14; and
 
(ii)            Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition does not become a Guarantor or a part of a
Guarantor or either Borrower in an aggregate amount at any time outstanding not
to exceed (A) $15,000,000 less (B) the amount of outstanding Investments made
pursuant to Section 8.3(a)(vi) for such Fiscal Year;
 
(h) Investments in the form of Restricted Payments permitted pursuant to
Section 8.6;
 
(i) Guarantees permitted pursuant to Section 8.1;
 
(j) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers;
 
(k) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers, in the ordinary course of
business; provided that this paragraph (k) shall not apply to Investments of the
Borrowers in any Subsidiary; and
 
(l) Investments not otherwise permitted pursuant to this Section in an aggregate
amount not to exceed $500,000 at any time; provided that, immediately before and
immediately after giving pro forma effect to any such Investments, no Default or
Event of Default shall have occurred and be continuing.
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 8.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
 
 
 
-71-

 
(a) (i) any Wholly-Owned Subsidiary of the Parent Borrower (other than the
Cayman Borrower) may be merged, amalgamated or consolidated with or into the
Parent Borrower (provided that the Parent Borrower shall be the continuing or
surviving entity) or (ii) any Wholly-Owned Subsidiary of the Cayman Borrower may
be merged, amalgamated or consolidated with or into the Cayman Borrower or any
Guarantor (provided that (x) in the case of a merger, amalgamation or
consolidation involving the Cayman Borrower, the Cayman Borrower shall be the
continuing or surviving entity and (y) in the case of a merger, amalgamation or
consolidation involving a Guarantor, the Guarantor shall be the continuing or
surviving entity);
 
(b) any Non-Credit Party may be merged, amalgamated or consolidated with or
into, or be liquidated into, any other Non-Credit Party;
 
(c) any Subsidiary (other than the Cayman Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Parent Borrower or any Guarantor; provided that,
with respect to any such disposition by any Non-Credit Party, the consideration
for such disposition shall not exceed the fair value of such assets;
 
(d) any Non-Credit Party may dispose of all or substantially all of its assets,
upon voluntary liquidation, dissolution, winding up or otherwise, to any other
Non-Credit Party;
 
(e) any Wholly-Owned Subsidiary of the Parent Borrower may merge with or into
the Person such Wholly-Owned Subsidiary was formed to acquire in connection with
any acquisition permitted hereunder; provided that in the case of any merger
involving a Wholly-Owned Subsidiary that is a Guarantor, (i) a Guarantor shall
be the continuing or surviving entity or (ii) simultaneously with such
transaction, the continuing or surviving entity shall become a Guarantor and the
Borrowers shall comply with Section 7.14 in connection therewith; and
 
(f) any Person may merge into the Parent Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving a Borrower or a Guarantor, the continuing or
surviving Person shall be a Borrower or such Guarantor and (ii) the continuing
or surviving Person shall be a Wholly-Owned Subsidiary of the Parent Borrower.
 
Notwithstanding the foregoing, at all times during the term of this Agreement,
(i) Ubiquiti Hong Kong and Ubiquiti Cayman shall remain directly owned
Subsidiaries of the Cayman Borrower and (ii) the Cayman Borrower shall remain a
directly owned Subsidiary of the Parent Borrower.
 
SECTION 8.5 Asset Dispositions. Make any Asset Disposition except:
 
(a) the sale of obsolete, worn-out or surplus assets, or other assets no longer
used or usable in the business of the Parent Borrower or any of its
Subsidiaries;
 
(b) licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Parent Borrower and its
Subsidiaries;
 
(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the Parent Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Parent Borrower or any of its Subsidiaries;
 
(d) Asset Dispositions in connection with transactions permitted by Section 8.4;
 
(e) the sale of inventory in the ordinary course of business;
 
(f) the transfer of assets to either Borrower or any Guarantor pursuant to any
other transaction permitted pursuant to Section 8.4;
 
 
-72-

 
(g) the write-off, discount, sale or other Asset Disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;
 
(h) the Asset Disposition of any Hedge Agreement;
 
(i) Asset Dispositions of Investments in cash and Cash Equivalents;
 
(j) the transfer by any Credit Party of its assets to any other Credit Party;
 
(k) the transfer by any Credit Party of its assets (other than Intellectual
Property) to any Non-Credit Party as an Investment in accordance with Section
8.3(a)(vi);
 
(l) the transfer by any Non-Credit Party of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer);
 
(m) the transfer by any Non-Credit Party of its assets to any other Non-Credit
Party;
 
(n) any involuntary loss, damage or destruction of property;
 
(o) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
 
(p) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property rights of any Borrower and any of its Subsidiaries or (ii)
the abandonment of patents, trademarks, copyrights, or other intellectual
property rights in the ordinary course of business, so long as (in each case
under clauses (i) and (ii)), such lapse is not materially adverse to the
interests of the Lenders; and
 
 
(q) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash, (iii) the aggregate fair market value of all
property disposed of in reliance on this clause (q) shall not exceed $15,000,000
during any Fiscal Year and (iv) the aggregate fair market value of any
Intellectual Property disposed of in reliance on this clause (q) shall not
exceed $5,000,000 during any Fiscal Year.
 
SECTION 8.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:
 
(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower or any of its Subsidiaries may pay
dividends in shares of its own Qualified Equity Interests;
 
(b) any Subsidiary of the Parent Borrower may make Restricted Payments to any
Credit Party;
 
(c) any Non-Credit Party may make Restricted Payments to any other Non-Credit
Party (and, if applicable, to other holders of its outstanding Equity Interests
on a ratable basis);
 
(d) Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for directors, management, employees or consultants of the
Parent Borrower and its Subsidiaries in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year; and
 
 
-73-

 
(e) the Borrowers shall be permitted to make Restricted Payments; provided that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, and (ii) the pro forma Consolidated Total Leverage Ratio based
on the most recent financial statements that have been delivered pursuant to
Section 7.1(a) or (b) or, from the period from the Closing Date until such
financial statements are required to be delivered, the financial statements
delivered to the Administrative Agent prior to the Closing Date for the period
ending September 30, 2017, as applicable, calculated on a pro forma basis after
giving effect to such Restricted Payment, does not exceed 3.00 to 1.00.
 
SECTION 8.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Parent Borrower or any of
its Subsidiaries or (b) any Affiliate of any such officer, director or holder,
other than:
 
(i) transactions permitted by Sections 8.1, 8.3, 8.4, 8.5, and 8.6;
 
(ii) transactions existing on the Closing Date and described on Schedule 8.7;
 
(iii) transactions (x) among Credit Parties and (y) among Non-Credit Parties;
 
(iv) other transactions in the ordinary course of business on terms at least as
favorable as could be obtained by it in arm’s-length transaction with an
unrelated third party, as determined in good faith by either Borrower and, if
such transaction involves over $15,000,000, the board of directors (or
equivalent governing body) of the Parent Borrower;
 
(v) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) and indemnification agreements or
arrangements with their respective directors, officers and employees in the
ordinary course of business;
 
(vi) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the Parent
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Parent Borrower and its
Subsidiaries; and
 
(vii) transfer pricing arrangements among the Credit Parties and their
Subsidiaries entered into in the ordinary course of business and consistent with
past practices.
 
SECTION 8.8 Accounting Changes; Organizational Documents.
 
(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices, except as required by GAAP or applicable local accounting
standards or to change the Fiscal Year end of a Subsidiary to conform its fiscal
year to that of the Parent Borrower.
 
(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.
 
SECTION 8.9 Payments and Modifications of Subordinated Indebtedness.
 
(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.
 
 
-74-

 
(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Subordinated Indebtedness, except:
 
(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 8.1 and by any subordination
provisions applicable thereto;
 
(ii) payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests not otherwise required to prepay
Loans pursuant to Section 2.11(b)(ii); and
 
(iii) the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness (other than any such payments prohibited by any
subordination provisions applicable thereto).
 
SECTION 8.10 No Further Negative Pledges; Restrictive Agreements.
 
(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Credit Party
as of the Closing Date and (iv) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien).
 
(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or other distributions with respect to
its Equity Interests to any Credit Party or (ii) act as a Credit Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except in each case for such encumbrances or restrictions
existing under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of either Borrower, so long as such obligations are not entered into
in contemplation of such Person becoming a Subsidiary, (F) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 8.5) that limit the transfer
of such Property pending the consummation of such sale, (G) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business.
 
SECTION 8.11 Nature of Business. Engage in any business other than the business
conducted by the Parent Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.
 
SECTION 8.12 Capital Expenditures. Permit the aggregate amount of all Capital
Expenditures in any Fiscal Year to exceed $75,000,000; provided that the Credit
Parties and their Subsidiaries may make additional Capital Expenditures in each
such Fiscal Year in an aggregate amount not to exceed $25,000,000 if (i) the
Consolidated Total Leverage Ratio based on the most recent financial statements
provided pursuant to Section 7.1(a) or (b), as applicable, calculated on a pro
forma basis after giving effect to such Capital Expenditures, does not exceed
3.00 to 1.00 and (ii) no Default or Event of Default exists or would result
therefrom.
 
SECTION 8.13 Financial Covenants.
 
 
 
-75-

 
(a) Consolidated Total Leverage Ratio. As of the last day of any fiscal quarter,
permit the Consolidated Total Leverage Ratio to be greater than 3.25 to 1.00.
 
(b) Minimum Liquidity. At any time, permit Liquidity to be less than
$250,000,000.
 
SECTION 8.14 Disposal of Subsidiary Interests. Permit any Domestic Subsidiary to
be a non-Wholly-Owned Subsidiary except as a result of or in connection with a
dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 8.4 or 8.5.
                            

ARTICLE IX
 
DEFAULT AND REMEDIES
 
SECTION 9.1 Events of Default. Each of the following shall constitute an Event
of Default:
 
(a) Default in Payment of Principal of Loans and Reimbursement Obligations.
Either Borrower shall default in any payment of principal on any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b) Other Payment Default. Either Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days.
 
(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
 
(d) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 7.1, 7.2 (a) or (c), 7.3(a), 7.4,
7.14, 7.15 or 7.17 or Article VIII.
 
(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower Agent and (ii) a Responsible Officer of any Credit Party having
obtained knowledge thereof.
 
(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount beyond
the period of grace if any, provided in the instrument or agreement under which
such Indebtedness was created, or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).
 
 
-76-

 
(g) Attachment. If any material portion of the Parent Borrower’s, the Cayman
Borrower’s or Ubiquiti Hong Kong’s assets is attached, seized, subjected to a
writ or distress warrant, or is levied upon, or comes into the possession of any
trustee, receiver or person acting in a similar capacity and such attachment,
seizure, writ or distress warrant or levy has not been removed, discharged or
rescinded within thirty (30) days or in any event not less than five (5)
Business Days prior to the date of any proposed sale thereunder, or if the
Parent Borrower, the Cayman Borrower or Ubiquiti Hong Kong is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any substantial part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any substantial portion of the Parent
Borrower’s, the Cayman Borrower’s or Ubiquiti Hong Kong’s assets, or if a notice
of lien, levy, or assessment is filed of record with respect to any of the
Parent Borrower’s material assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal or governmental agency, and the same is not paid within thirty (30)
days after the Parent Borrower, the Cayman Borrower or Ubiquiti Hong Kong
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by the Parent Borrower, the Cayman
Borrower or Ubiquiti Hong Kong, as applicable (provided that no Extensions of
Credit will be required to be made during such cure period).
 
(h) Change in Control. Any Change in Control shall occur.
 
(i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) circulate
written resolutions of the shareholders, convene a meeting of shareholders
or take any corporate action, in each case, for the purpose of authorizing any
of the foregoing.
 
(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
 
(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby with a fair market value in excess of $2,500,000, in each case other
than in accordance with the express terms hereof or thereof.
 
(l) ERISA Events. The occurrence of any of the following events that would
reasonably be expected to have a Material Adverse Effect: (i) any Credit Party
or any ERISA Affiliate fails to make full payment when due of all amounts which,
under the provisions of any Pension Plan or Sections 412 or 430 of the Code, any
Credit Party or any ERISA Affiliate is required to pay as contributions thereto,
or (ii) a Termination Event.
 
(m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.
 
 
 
-77-

 
SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower Agent:
 
(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrowers to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Parent Borrower shall at
such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Parent Borrower.
 
(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
 
SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc.
 
(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
 
-78-

 
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.4 (subject to the
terms of Section 4.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.
 
 
 
-79-

 
SECTION 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 4.3 and 11.3) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.
 
SECTION 9.6 Credit Bidding.
 
(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right, exercisable at the discretion of the Required Lenders, to credit
bid and purchase for the benefit of the Administrative Agent and the Secured
Parties all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
 
(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
SECTION 10.1 Appointment and Authority.
 
(a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
10.6 and 10.9, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the Parent
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
 
-80-

 
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with either Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
SECTION 10.3 Exculpatory Provisions.
 
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower Agent, a Lender or
the Issuing Lender.
 
 
-81-

 
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
 
SECTION 10.6 Resignation of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower Agent. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
consent of the Parent Borrower (provided no Event of Default has occurred and is
continuing at the time of such resignation), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower
Agent and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
 
-82-

 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as the Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 
SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
 
SECTION 10.9 Collateral and Guaranty Matters.
 
(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
 
 
 
-83-

 
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 11.2;
 
(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
under Section 8.2(h); and
 
(iii) to release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under a Guaranty Agreement pursuant to this
Section 10.9. In each case as specified in this Section 10.9, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under any Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 10.9. In the case of any such sale, transfer or disposal of any
property constituting Collateral in a transaction constituting an Asset
Disposition permitted pursuant to Section 8.5, the Liens created by any of the
Security Documents on such property shall be automatically released without need
for further action by any person.
 
Notwithstanding the foregoing, the parties hereto acknowledge and agree (a) in
circumstances where the Administrative Agent reasonably determines that the cost
or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and/or perfection requirements set forth in this Agreement and
the other Loan Documents and (b) the Administrative Agent may grant extensions
of time for the creation and/or perfection of Liens in a particular property
where it determines that such creation and/or perfection cannot be accomplished
without undue effort and/or expense by the time or times at which it would
otherwise be required by this Agreement or any other Loan Document.
 
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 10.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
 
 
-84-

 
 ARTICLE XI

 
MISCELLANEOUS
 
SECTION 11.1 Notices.
 
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by (i) with respect to either
Borrower, e-mail, or (ii) with respect to the Administrative Agent, facsimile,
as follows:
 
If to either Borrower:
 
Ubiquiti Networks, Inc.
685 Third Avenue, 27th Floor
New York, New York 10017
Attention of: Kevin Radigan, Chief Accounting Officer and Hartley Nisenbaum,
Executive Vice President
Telephone No.: (646) 343-9451
Facsimile No.: (408) 904-7556
E-mail: kevin.radigan@ubnt.com; hartley@ubnt.com
 
With copies to:
 
DLA Piper LLP
1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104
Attention of: Shmuel Klahr
Telephone No.: (212) 335-4721
Facsimile No.: (212) 884-8721
E-mail: shmuel.klahr@dlapiper.com
 
If to Wells Fargo as Administrative Agent, Swingline Lender or Issuing Lender:
 
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2706
Facsimile No.: (844) 879-5899
 
With copies to:
 
Wells Fargo Bank, National Association
121 South Market, 2nd Floor
San Jose, California 95113
Attention of: Natasha Fatheree
Telephone No.: (408) 288-2513
Facsimile No.: (877) 887-3053
E-mail: natasha.fatheree@wellsfargo.com
 
If to any Lender:
 
To the address set forth on the Register
 
 
-85-

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II or Article III if such Lender or the Issuing Lender, as applicable,
has notified the Administrative Agent that is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
 
(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower Agent and Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
 
(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
 
(e) Platform.
 
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform.
 
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
 
 
 
-86-

 
(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities Applicable Laws.
 
SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:
 
(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;
 
(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby (it
being understood that a waiver of a mandatory prepayment under Section 2.11(b)
shall only require the consent of the Required Lenders);
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (v) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrowers to pay interest at the rate set forth in Section 4.1(b) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;
 
(d) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
 
(e) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders”, “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
 
(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.4), in each case, without the written
consent of each Lender;
 
(g) release any Guarantor from its Guaranty Agreement (other than as authorized
in Section 10.9), without the written consent of each Lender;
 
(h) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 10.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
 
 
-87-

 
(i) change Section 2.11(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby; or
 
(j) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive Section 5.2 if the effect of such amendment, modification
or waiver is to require the Revolving Credit Lenders to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document or modify Section 11.27, (iv) the Administrative Agent and the
Borrowers shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrowers shall have jointly identified an obvious error or any error,
ambiguity, defect, inconsistency or omission of a technical or immaterial nature
in any such provision and (v) the Administrative Agent may, without the consent
of any Lender, enter into amendments or modifications to this Agreement or any
of the other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 4.8(c) in
accordance with the terms of Section 4.8(c). Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Parent Borrower and
the Administrative Agent), to (x) amend and restate this Agreement if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Revolving Credit
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement and (y) enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 11.2) or
any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.7 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Revolving Credit Facility Increase to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Term Loans and the outstanding Revolving Credit
Facility Increase, as applicable, or outstanding Incremental Term Loans and
outstanding Revolving Credit Facility Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Revolving Credit Commitment or the amount of such Lender’s Loans or any
increase in any Lender’s Revolving Credit Commitment Percentage, in each case,
without the written consent of such affected Lender.
 
 
 
-88-

 
SECTION 11.3 Expenses; Indemnity.
 
(a) Costs and Expenses. Each Borrower and each other Credit Party, jointly and
severally (subject to the limitations of Section 11.22), shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel, which shall be limited to the reasonable
fees and expenses of McGuireWoods LLP and one local counsel in each applicable
foreign jurisdiction) in connection with the syndication of the Credit Facility,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrowers. Each Borrower and each other Credit Party,
jointly and severally (subject to the limitations of Section 11.22), shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims),
penalties, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including
either Borrower or any other Credit Party), other than such Indemnitee and its
Related Parties, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) such
Indemnitee’s gross negligence or willful misconduct, (ii) the material breach in
bad faith by such Indemnitee of its express obligations under the Loan Documents
pursuant to a claim initiated by the Borrowers or (iii) any dispute solely among
Indemnitees (not arising as a result of any act or omission by either Borrower
or any of its Subsidiaries or Affiliates) other than claims against Wells Fargo
in its capacity as Administrative Agent or the Arrangers in their capacities as
such under the Loan Documents. This Section 11.3(b) shall not apply with respect
to Taxes other than any Indemnified Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
 
-89-

 
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.
 
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.
 
(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
 
(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
 
SECTION 11.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the Issuing Lender, the Swingline Lender or
any such Affiliate to or for the credit or the account of the Borrowers or any
other Credit Party against any and all of the obligations of the Borrowers or
such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender
 
 
 
-90-

 
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender, the Swingline Lender or their respective Affiliates may have.
Each Lender, the Issuing Lender and the Swingline Lender agree to notify the
Borrower Agent and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
SECTION 11.5 Governing Law; Jurisdiction, Etc.
 
(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.
 
(b) Submission to Jurisdiction. Each Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against either
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
 
(c) Waiver of Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 11.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
-91-

 
SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and the Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication of any
amount so recovered from or repaid by the Administrative Agent) plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
 
SECTION 11.8 Injunctive Relief. The Borrowers recognize that, in the event
either Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, each Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
SECTION 11.9 Successors and Assigns; Participations.
 
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or the Loans at the time owing to it
(in each case with respect to any Credit Facility), no minimum amount need be
assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Loans and the Revolving Credit Commitment or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 or, if less, then the remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided that the Borrowers shall be deemed
to have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower Agent prior to
such tenth (10th) Business Day;
 
 
 
-92-

 
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
 
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender; provided, that the Borrower Agent
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender or an Affiliate of such Lender; and
 
(C) the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.
 
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
either Borrower or any of their respective Subsidiaries or Affiliates or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
 
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
 
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower Agent and the Administrative
Agent, the applicable pro rata share of Loans previously requested, but not
funded by, the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
 
 
 
-93-

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) or the Parent Borrower or any of the
Parent Borrower’s Subsidiaries or Affiliates, which shall be null and void.)
 
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Incremental Amendment delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Revolving Credit Commitment of, and
principal amounts of (and stated interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register, any Assignment and Assumption, and
any Administrative Questionnaire shall be available for inspection by the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice by the Borrower Agent. The Register shall be available for inspection by
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).
 
 
 
-94-

 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2(b), (c), (d) or (e) that directly and adversely affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 and 4.11 (subject to the requirements and
limitations therein, including the requirements under Section 4.11(g) (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.10 or 4.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower Agent’s request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 4.12(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.6 as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(f) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Parent Borrower, the
Administrative Agent and such Lender.
 
 
 
-95-

 
SECTION 11.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative or other compulsory proceeding, (d) to
any other party hereto (subject to the applicable provisions of Section 7.2),
(e) in connection with the exercise of any remedies under this Agreement, under
any other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Parent Borrower or its Subsidiaries or the Credit Facility or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the Borrowers, (i) with the consent of the Borrowers,
not to be unreasonably withheld, to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
either Borrower, (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates, or (l) for purposes of
establishing a “due diligence” defense, provided that, unless specifically
prohibited by Applicable Law or court order, each Lender shall notify the Parent
Borrower of any request by any Governmental Authority or representative thereof
(other than such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a non-confidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
 
 
-96-

 
SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 11.13 Survival.
 
(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall survive the Closing Date and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.
 
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
 
SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
 
SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 
-97-

 
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized or other arrangements with respect thereto have been
made that are satisfactory to the Issuing Lender) or otherwise satisfied in a
manner acceptable to the Issuing Lender and the Revolving Credit Commitment has
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
SECTION 11.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.
 
SECTION 11.19 Independent Effect of Covenants. The Borrowers expressly
acknowledge and agree that each covenant contained in Articles VII or VIII
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VII or VIII, if before or after giving effect to such
transaction or act, the Borrowers shall or would be in breach of any other
covenant contained in Articles VII or VIII.
 
SECTION 11.20 No Advisory or Fiduciary Responsibility.
 
(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, and the Borrowers are capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof), (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their Affiliates, stockholders, creditors or employees
or any other Person, (iii) none of the Administrative Agent, the Arrangers or
the Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrowers or any of their Affiliates on other matters) and none of
the Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrowers or any of their Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ
 
 
 
-98-

 
from, and may conflict with, those of the Borrowers and their Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Administrative Agent, the Arrangers and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
 
(b) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrowers, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrowers or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrowers or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrowers or any Affiliate of the foregoing.
 
SECTION 11.21 Borrower Agent. The Cayman Borrower hereby designates the Parent
Borrower as its representative and agent (in such capacity, the “Borrower
Agent”) for all purposes under the Loan Documents, including requests for Loans
and Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Issuing Lender, the Swingline Lender or any Lender.  Borrower Agent
hereby accepts such appointment.  The Administrative Agent and Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any Notice of Borrowing) delivered by Borrower Agent
on behalf of the Cayman Borrower.  The Administrative Agent and Lenders may give
any notice or communication with the Cayman Borrower to Borrower Agent on behalf
of the Cayman Borrower.  Each of the Administrative Agent, Issuing Lender,
Swingline Lender and Lenders shall have the right, in their discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  The Cayman Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.
 
SECTION 11.22 Nature of Obligations. Notwithstanding anything to contrary
contained in the Loan Documents, (a) the US Credit Parties shall be jointly and
severally liable for all Obligations and (b) the Foreign Credit Parties shall be
jointly and severally liable for all Cayman Obligations, but in no event shall
any Foreign Credit Party have any obligation with respect to the US Obligations.
In the event of any conflict or inconsistency between this Section 11.22 and any
other provision of any Loan Document, this Section 11.22 shall control.
 
SECTION 11.23 Judgment Currency. Each Credit Party’s obligation hereunder and
under the other Loan Documents to make payments in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Issuing Lender or the respective Lender of the full
amount of Dollars expressed to be payable to the Administrative Agent, the
Issuing Lender or such Lender under this Agreement or the other Loan Documents. 
If, for the purpose of obtaining or enforcing judgment against any Credit Party
in any court or in any jurisdiction, it becomes necessary to convert into or
from any currency other than Dollars (such
 
 
 
-99-

 
other currency being hereinafter referred to as the “Judgment Currency”), an
amount due in Dollars, the conversion shall be made, at the rate of exchange
quoted by the Administrative Agent (or, if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent), determined, in each case, as of the
Business Day on which the judgment is given.  If the amount of Dollars so
purchased is less than the sum originally due to the Administrative Agent, the
Issuing Lender or any Lender from the Borrowers, each Borrower agrees, jointly
and severally, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent, the Issuing Lender or such Lender, as the
case may be, against such loss.  If the amount of Dollars so purchased is
greater than the sum originally due to the Administrative Agent, the Issuing
Lender or any Lender, the Administrative Agent, the Issuing Lender or such
Lender, as the case may be, agrees to return the amount of any excess to the
Borrowers (or to any other Person who may be entitled thereto under Applicable
Law).  For purposes of determining any rate of exchange for this Section 11.22,
such amounts shall include any premium and costs payable in connection with the
purchase of Dollars.
 
SECTION 11.24 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Parent Borrower or
any of its Subsidiaries or further restricts the rights of the Parent Borrower
or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
 
SECTION 11.25 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Closing Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and other
obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be loans and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Revolving
Credit Commitment of the Lenders hereunder and the Borrowers agree to pay any
amounts required pursuant to Section 4.9 in connection with such transfers as if
all Loans under the Existing Credit Agreement were repaid on the Closing Date,
to the extent not waived by the applicable Lenders.
 
SECTION 11.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
 
 
 
-100-

 
(i) a reduction in full or in part or cancellation of any such liability;
 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
SECTION 11.27 Certain ERISA Matters.
 
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Parent Borrower or any other Credit Party, that at least one of the following is
and will be true:
 
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments;
 
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;
 
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement; or
 
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Parent Borrower or any
other Credit Party, that:
 
 
 
-101-

 
(i) none of the Administrative Agent, any Arranger nor any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
 
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
 
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Secured Obligations);
 
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and
 
(v) no fee or other compensation is being paid directly to the Administrative
Agent, each Arranger or their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Revolving Credit Commitments or this Agreement.
 
(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (ii) may recognize
a gain if it extended the Loans, the Letters of Credit or the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Revolving Credit Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
 
[Signature pages to follow]
 
 
-102-

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 
 
UBIQUITI NETWORKS, INC., as Parent Borrower
 
By: /s/ Kevin Radigan
Name: Kevin Radigan
Title: Chief Accounting Officer
 
 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED, as Cayman Borrower
 
By: /s/ Robert J. Pera
Name: Robert J. Pera
Title: Director
 
 
 
 
-103-

 
 
Agents and Lenders:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
 
By: /s/ Lacy A. Houstoun
Name: Lacy A. Houstoun
Title: Director
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
 
By: /s/ Radmila Stolle
Name: Radmila Stolle
Title: VP & Global Relationship Manager
 
 
 
FIFTH THIRD BANK,
as Lender
 
By: /s/ Eric Oberfield
Name: Eric Oberfield
Title: Director
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
as Lender
 
By: /s/ Joan Kiekhaefer
Name: Joan Kiekhaefer
Title: Senior Vice President
 
 
 
-104-

 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as Lender
 
By: /s/ Lauren M. Potts
Name: Lauren M. Potts
Title: Assistant Vice President
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Lender
 
By: /s/ Matthew Antioco
Name: Matthew Antioco
Title: Director
 
 
 
MUFG UNION BANK, N.A.,
as Lender
 
By: /s/ Matthew Antioco
Name: Matthew Antioco
Title: Director
 
 
 
TD BANK, N.A.,
as Lender
 
By: /s/ Bernadette Collins
Name: Bernadette Collins
Title: Senior Vice President
 
 
 
BRANCH BANKING AND TRUST COMPANY,
as Lender
 
By: /s/ Jeff Skalka
Name: Jeff Skalka
Title: Vice President
 
 
 
-105-

 
 
CTBC Bank Co., Ltd., New York Branch,
as Lender
 
By: /s/ Ralph Wu
Name: Ralph Wu
Title: SVP & General Manager
 
 
 
CHANG HWA COMMERCIAL BANK, LTD., New York Branch,
as Lender
 
By: /s/ Jane S.C. Yang
Name: Jane S.C. Yang
Title: VP & General Manager
 
 
 
Taiwan Cooperative Bank Ltd., Acting through its New York Branch,
as Lender
 
By: /s/ Li Hua Huang
Name: Li Hua Huang
Title: SVP & General Manager
 
 
 
 
 
-106-

 
 
EXHIBIT A-1
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
 
FORM OF US REVOLVING CREDIT NOTE
 
 
 
-107-

 
US REVOLVING CREDIT NOTE
 
  __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of the unpaid principal amount of all Revolving Credit
Loans made by the Lender from time to time pursuant to that certain Second
Amended and Restated Credit Agreement, dated as of January 17, 2018 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Parent Borrower and UBIQUITI INTERNATIONAL
HOLDING COMPANY LIMITED, an exempted company incorporated under the laws of the
Cayman Islands, as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
 
The unpaid principal amount of this US Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement. All payments of
principal and interest on this US Revolving Credit Note shall be payable in
Dollars in immediately available funds as provided in the Credit Agreement.
 
This US Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this US Revolving Credit Note and for a
statement of the terms and conditions on which the Parent Borrower is permitted
and required to make prepayments and repayments of principal of the Obligations
evidenced by this US Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.
 
THIS US REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
 
The Indebtedness evidenced by this US Revolving Credit Note is senior in right
of payment to all Subordinated Indebtedness referred to in the Credit Agreement.
 
The Parent Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this US Revolving Credit Note.
 
This US Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, [amends, restates and continues the indebtedness under any previous
US Revolving Credit Note issued to the Lender in connection with the Existing
Credit Agreement and is entitled to the benefits thereof]1 and may be prepaid in
whole or in part subject to the terms and conditions provided therein.
 
 [Remainder of page intentionally left blank; signature page follows]
 
1 To be included for existing Lenders.
 
-108-

 
IN WITNESS WHEREOF, the undersigned has executed this US Revolving Credit Note
as of the day and year first above written.
 
UBIQUITI NETWORKS, INC.
 
 
By:
Name:
Title:

 
 
-109-

 
 
EXHIBIT A-2
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF CAYMAN REVOLVING CREDIT NOTE
 
 
 
-110-

 
CAYMAN REVOLVING CREDIT NOTE
 
  __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI INTERNATIONAL HOLDING COMPANY
LIMITED, an exempted company incorporated under the laws of the Cayman Islands
(the “Cayman Borrower”), promises to pay to _______________ (the “Lender”), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of the unpaid principal amount of all Revolving Credit Loans made
by the Lender from time to time pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of January 17, 2018 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Cayman Borrower and, UBIQUITI NETWORKS, INC., a
Delaware corporation, as Borrowers, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
 
The unpaid principal amount of this Cayman Revolving Credit Note from time to
time outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement. All payments of
principal and interest on this Cayman Revolving Credit Note shall be payable in
Dollars in immediately available funds as provided in the Credit Agreement.
 
This Cayman Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Cayman Revolving Credit Note and for a
statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Cayman Revolving Credit Note and on which such Obligations may
be declared to be immediately due and payable.
 
THIS CAYMAN REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
 
The Indebtedness evidenced by this Cayman Revolving Credit Note is senior in
right of payment to all Subordinated Indebtedness referred to in the Credit
Agreement.
 
The Cayman Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Cayman Revolving Credit Note.
 
This Cayman Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, [amends, restates and continues the indebtedness under any previous
Cayman Revolving Credit Note issued to the Lender in connection with the
Existing Credit Agreement and is entitled to the benefits thereof]2 and may be
prepaid in whole or in part subject to the terms and conditions provided
therein.
 
[Remainder of page intentionally left blank; signature page follows]
 
2 To be included for existing Lenders.
 
-111-

 
IN WITNESS WHEREOF, the undersigned has executed this Cayman Revolving Credit
Note as of the day and year first above written.
 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED
 
 
By:
Name:
Title:

 
 
-112-

 
EXHIBIT A-3
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF SWINGLINE NOTE
 
 
 
-113-

 
SWINGLINE NOTE
  __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of the unpaid principal
amount of all Swingline Loans made by the Lender from time to time pursuant to
that certain Second Amended and Restated Credit Agreement, dated as of January
17, 2018 (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Parent Borrower and
Ubiquiti International Holding Company Limited, an exempted company incorporated
under the laws of the Cayman Islands, as Borrowers, the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
 
The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Parent Borrower as Revolving Credit Loans pursuant to
the Revolving Credit Notes, and shall not be payable under this Swingline Note
as Swingline Loans. All payments of principal and interest on this Swingline
Note shall be payable in Dollars in immediately available funds as provided in
the Credit Agreement.
 
This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Parent Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.
 
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
 
The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
 
The Parent Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Swingline Note.
 
This Swingline Note is one of the Notes referred to in the Credit Agreement,
amends, restates and continues the indebtedness under any previous Swingline
Note issued to the Lender in connection with the Existing Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.
 
 
 
[Remainder of page intentionally left blank; signature page follows]
 
 
-114-

 
IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.
 
UBIQUITI NETWORKS, INC.
 
 
By:
Name:
Title:

 
 
 
-115-

 
EXHIBIT A-4
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF TERM LOAN NOTE
 
 
 
-116-

 
TERM LOAN NOTE
 
  __________, 20___
 
 
FOR VALUE RECEIVED, the undersigned, UBIQUITI NETWORKS, INC., a Delaware
corporation (the “Parent Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of the unpaid principal amount of all Term Loans made
by the Lender pursuant to that certain Second Amended and Restated Credit
Agreement, dated as of January 17, 2018 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Parent Borrower and UBIQUITI INTERNATIONAL HOLDING COMPANY
LIMITED, an exempted company incorporated under the laws of the Cayman Islands,
as Borrowers, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 
The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.
 
This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.
 
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
 
The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
 
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.
 
This Term Loan Note is one of the Notes referred to in the Credit Agreement,
[amends, restates and continues the indebtedness under any previous Term Loan
Note issued to the Lender in connection with the Existing Credit Agreement and
is entitled to the benefits thereof]3 and may be prepaid in whole or in part
subject to the terms and conditions provided therein.
 
 
[Remainder of page intentionally left blank; signature page follows]
 
3 To be included for existing Lenders.
 
-117-

 
IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.
 
UBIQUITI NETWORKS, INC.
 
 
By:
Name:
Title:

 
 
 
-118-

 
 
EXHIBIT B
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF NOTICE OF BORROWING
 
 
 
-119-

 
NOTICE OF BORROWING
 
Dated as of: _____________
 
Wells Fargo Bank, National Association,
 as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
 
 
Ladies and Gentlemen:
 
This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3][2.7][2.9] of the Second Amended and Restated Credit Agreement, dated as of
January 17, 2018 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Ubiquiti
Networks, Inc., a Delaware corporation (the “Parent Borrower”) and Ubiquiti
International Holding Company Limited, an exempted company incorporated under
the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 
1.           The Borrower Agent hereby requests that the Lenders make [a
Revolving Credit Loan][a Swingline Loan][the Initial Term Loan][an Incremental
Term Loan] to the [Parent Borrower][Cayman Borrower]4 in the aggregate principal
amount of $___________. (Complete with an amount in accordance with Section 2.3,
2.7 or 2.9 of the Credit Agreement, as applicable.)
 
2.           The Borrower Agent hereby requests that such Loan be made on the
following Business Day: _____________________. (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Credit Loans
or Swingline Loans, Section 2.9(a) of the Credit Agreement for the Initial Term
Loan or Section 2.7 for any Incremental Term Loans).
 
3.           The Borrower Agent hereby requests that such Loan bear interest at
the following interest rate, plus the Applicable Margin, as set forth below:
 
Component of Loan5
Interest Rate
Interest Period6(LIBORRate only)
 
[Base Rate or LIBOR Rate]7
 

 
 
4 Cayman Borrower only applicable for Revolving Credit Loans.
5 Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).
6 Can be one (1), two (2), three (3), or six (6) months.
7 Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans,
the Initial Term Loan or any Incremental Term Loan or (ii) the Base Rate for
Swingline Loans.
 
-120-

 
4.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan(s) requested herein) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.
 
5.           All of the conditions applicable to the Loan requested herein as
set forth in Section 5.2 of the Credit Agreement have been satisfied as of the
date hereof and will remain satisfied to the date of such Loan.
 
[Signature Page Follows]
 
 
-121-

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:
Name:
Title:

 
 
 
-122-

 
EXHIBIT C
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF NOTICE OF ACCOUNT DESIGNATION
 
 
 
 
-123-

 
NOTICE OF ACCOUNT DESIGNATION
 
 
Dated as of: _________
 
Wells Fargo Bank, National Association,
 as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
 
Ladies and Gentlemen:
 
This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Second Amended and Restated Credit Agreement, dated as of January
17, 2018 (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Ubiquiti Networks, Inc., a
Delaware corporation (the “Parent Borrower”) and Ubiquiti International Holding
Company Limited, an exempted company incorporated under the laws of the Cayman
Islands (the (“Cayman Borrower”), as Borrowers, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
 
1.           The Administrative Agent is hereby authorized to disburse all Loan
proceeds payable to each Borrower into the following account of such Borrower,
as applicable:
 
Parent Borrower:
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________
 
Cayman Borrower:
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________
 
 
2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
 
[Signature Page Follows]
 
 
-124-

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:
Name:
Title:

 
UBIQUITI INTERNATIONAL HOLDING COMPANY LIMITED
 
 
By:
Name:
Title:

 
 
 
 
-125-

 
EXHIBIT D
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 

 
FORM OF NOTICE OF PREPAYMENT
 
 
 
-126-

 
NOTICE OF PREPAYMENT
 
Dated as of: _____________
Wells Fargo Bank, National Association,
 as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
 
Ladies and Gentlemen:
 
 
This Notice of Prepayment is delivered to you pursuant to Section
[2.4(c)][2.11(a)][2.11(b)(v)] of the Second Amended and Restated Credit
Agreement, dated as of January 17, 2018 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Ubiquiti Networks, Inc., a Delaware corporation, (the “Parent
Borrower”) and Ubiquiti International Holding Company Limited, an exempted
company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
 
1.           The [Parent Borrower][Cayman Borrower] hereby provides notice to
the Administrative Agent that it shall repay the following [Base Rate Loans]
and/or [LIBOR Rate Loans]: _______________. (Complete with amount(s) in
accordance with Section 2.4 or 2.11 of the Credit Agreement.)
 
2.           The Loan(s) to be prepaid consist of: [check each applicable box]
 
a Swingline Loan
 
a Revolving Credit Loan
 
the Initial Term Loan
 
an Incremental Term Loan
 
3.           The [Parent Borrower][Cayman Borrower] shall repay the
above-referenced Loan(s) on the following Business Day: _______________.
(Complete with a date no earlier than (i) the same Business Day as of the date
of this Notice of Prepayment with respect to any Swingline Loan or Base Rate
Loan and (ii) three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any LIBOR Rate Loan.)
 
[Signature Page Follows]
 
 
-127-

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:
Name:
Title:

 
 
 
-128-

 
EXHIBIT E
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF NOTICE OF CONVERSION/CONTINUATION
 
 
 
 
 
 
-129-

 
NOTICE OF CONVERSION/CONTINUATION
 
 
Dated as of: _____________
 
Wells Fargo Bank, National Association,
 as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
 
Ladies and Gentlemen:
 
This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Second Amended and Restated Credit
Agreement, dated as of January 17, 2018 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Ubiquiti Networks, Inc., a Delaware corporation (the “Parent
Borrower”) and Ubiquiti International Holding Company Limited, an exempted
company incorporated under the laws of the Cayman Islands (the “Cayman
Borrower”), as Borrowers, the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
 
1.           The Loan to which this Notice relates is [a Revolving Credit Loan]
[the Initial Term Loan] [an Incremental Term Loan] of the [Parent
Borrower][Cayman Borrower].
 
2.           This Notice is submitted for the purpose of: (Check one and
complete applicable information in accordance with the Credit Agreement.)
 
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan
 
Outstanding principal balance:  $______________
 
Principal amount to be converted:  $______________
 
Requested effective date of conversion:_______________
 
Requested new Interest Period:  _______________
 
 
-130-

 
 
Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan
 
Outstanding principal balance:  $______________
 
Principal amount to be converted:  $______________
 
Last day of the current Interest Period:  _______________
 
Requested effective date of conversion:_______________
 
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan
 
Outstanding principal balance:  $______________
 
Principal amount to be continued:  $______________
 
Last day of the current Interest Period:  _______________
 
Requested effective date of continuation:_______________
 
Requested new Interest Period:  _______________
 
3.           The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.
 
4.           All of the conditions applicable to the conversion or continuation
of a Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such conversion or continuation.
 
[Signature Page Follows]
 
 
 
-131-

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
 
UBIQUITI NETWORKS, INC., as Borrower Agent
 
 
By:
Name:
Title:

 
 
 
-132-

 
EXHIBIT F
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
 
 
 
-133-

 
OFFICER’S COMPLIANCE CERTIFICATE
 
Dated as of: _____________
 
The undersigned, not individually, but solely on behalf of, and in his capacity
as the [___________] of Ubiquiti Networks, Inc., a Delaware corporation (the
“Parent Borrower”), hereby certifies to the Administrative Agent and the
Lenders, each as defined in the Credit Agreement referred to below, as follows,
as of the date hereof:
 
1.           This certificate is delivered to you pursuant to Section 7.2(a) of
the Second Amended and Restated Credit Agreement, dated as of January 17, 2018
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Parent Borrower and Ubiquiti
International Holding Company Limited, an exempted company incorporated under
the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 
2.           I have reviewed the financial statements of the Parent Borrower and
its Subsidiaries dated as of _______________ and for the _______________
period[s] then ended and such statements fairly present in all material respects
the financial condition of the Parent Borrower and its Subsidiaries as of the
dates indicated and the results of their operations and cash flows for the
period[s] indicated.
 
3.           I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the Parent
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence of any condition or event that constitutes a Default or
an Event of Default, nor do I have any knowledge of the existence of any such
condition or event as at the date of this certificate [except, if such condition
or event existed or exists, describe the nature and period of existence thereof
and what action the Parent Borrower and/or its applicable Subsidiaries has
taken, is taking and proposes to take with respect thereto].
 
4.           As of the date of this certificate, the calculations determining
the Consolidated Total Leverage Ratio, Liquidity, Capital Expenditures and the
Applicable Margin are set forth on Schedules 1 and 2 (in each case, as of the
“Statement Date” set forth therein), the Parent Borrower and its Subsidiaries
are in compliance with the financial covenants contained in Sections 8.12 and
8.13 of the Credit Agreement as of the Statement Date reflected in such
schedules.
 
5.           [Attached as Schedule 3 hereto is a list of all Foreign
Subsidiaries that are not Material Foreign Subsidiaries as of the date of this
certificate and calculations showing compliance with the definition of Material
Foreign Subsidiary and Section 7.14(d) of the Credit Agreement.]8
 
[Signature Page Follows]
 
 
 
8 Include only with Compliance Certificates accompanying audited financial
statements delivered pursuant to Section 7.1(a) of the Credit Agreement
 
-134-

 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of the day and year first written above.
 
UBIQUITI NETWORKS, INC.
 
 
By:
Name:
Title:

 
 
 
-135-

 
Schedule 1
 
to
 
Officer’s Compliance Certificate
 
For the Quarter/Year ended ______________________ (the “Statement Date”)
A.              Section 8.12 - Maximum Capital Expenditures
 
(I)            Aggregate amount of all Capital Expenditures9 actually
made in the [portion of the]10 Fiscal Year ending on the
Statement
Date:                                                                                     
$__________
 
(II)            The stated maximum permitted amount of Capital
Expenditures for such Fiscal
Year:                                                         $ [75,000,000]11
[100,000,000]
 
(III)            In
Compliance?                                                                                             

 
B.              Section 8.13(a) - Maximum Consolidated Total Leverage Ratio and
Applicable Margin
 
(I)            Consolidated Total Indebtedness as of the Statement
Date:                                                                                                           
 
(II)            Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement
Date (see Schedule
2):                                                                              
$__________
 
(III)            Line B.(I) divided by Line
B.(II)                                                                
 
(IV)            Maximum permitted Consolidated Total Leverage Ratio as set
forth in Section 8.13(a) of the Credit
Agreement:                                                  3.25 to 1.00
 
(V)            In
Compliance?                                                                                                
 
(VI)            Applicable
Margin:                                                                                                
 
 
9       
Exclude amounts financed with net cash proceeds received from any (a)
disposition of capital assets (to the extent permitted under the Credit
Agreement) or (b) insurance and condemnation event, in each case, that have
actually been reinvested during such period in other capital assets.
10       
Use for the first three (3) quarterly reportings in any Fiscal Year.
11       
Maximum permitted amount of Capital Expenditures may be increased to
$100,000,000 if (1) the Consolidated Total Leverage Ratio based on the most
recent financial statements provided pursuant to Section 7.1(a) or (b), as
applicable, calculated on a pro forma basis after giving effect to such Capital
Expenditures, does not exceed 3.00 to 1.00 and (2) no Default or Event of
Default exists or would result therefrom.
 
-136-

 
 
 
-137-

 
C.          
Section 8.13(b) - Minimum Liquidity
 
(I)           Unrestricted cash and Cash Equivalents of the Credit
Parties:                $__________
 
(II)            Principal amount that the Borrowers are permitted to draw under
the Revolving Credit Facility (not to exceed
$50,000,000):                                  $__________
 
(III)            Line C.(I) plus Line
C.(II):                                                                                                
 
(IV)            Minimum permitted Liquidity as set forth in
Section 8.13(b) of the Credit
Agreement:                                                            
$250,000,000
 
(V)            In Compliance?                   
                                                                            

 
-138-

 
Schedule 2
to
Officer’s Compliance Certificate
 
 
Consolidated EBITDA
 
Quarter 1
ended
__/__/__
 
Quarter 2
ended
__/__/__
Quarter 3
ended
__/__/__
Quarter 4
ended
__/__/__
Total
(Quarters 1-4)
 
(1)
 
Consolidated Net Income for such period
 
 
 
 
 
 
(2)
 
The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
 
 
 
 
 
 
 
(a) income and franchise taxes
 
 
 
 
 
 
 
(b) Consolidated Interest Expense
 
 
 
 
 
 
 
(c) amortization
 
 
 
 
 
 
 
(d) depreciation
 
 
 
 
 
 
 
(e) other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future)
 
 
 
 
 
 
 
(f) extraordinary losses (excluding extraordinary losses from discontinued
operations)
 
 
 
 
 
 
 
(g) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs
 
 
 
 
 
 
(3)
 
Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line (2)(e)
plus Line (2)(f) plus Line (2)(g)
 
 
 
 
 
 

 
 
-139-

 
 
(4)
 
The following amounts, without duplication, to the extent included in
determining Consolidated Net Income for such period:
 
 
 
 
 
 
 
(a) interest income
 
 
 
 
 
 
 
(b) any extraordinary gains
 
 
 
 
 
 
 
(c) non-cash gains or non-cash items increasing Consolidated Net Income
 
 
 
 
 
 
(5)
 
Line (4)(a) plus Line (4)(b) plus Line (4)(c)
 
 
 
 
 
 
(6)
 
[Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable12]
 
 
 
 
 
 
(7)
 
Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))
 
 
 
 
 
 

 
12       “Pro Forma Basis” means, for purposes of calculating Consolidated
EBITDA for any period during which one or more Specified Transactions occurs,
that such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period) shall be deemed to have occurred
as of the first day of the applicable period of measurement
(a) excluding all income statement items (whether positive or negative)
attributable to the Property or Person that are subject to any such Specified
Disposition made during such period;
(b) including all income statement items (whether positive or negative)
attributable to the Property or Person acquired pursuant to any such Permitted
Acquisition (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact); and
(c) without duplication of any other adjustments already included in clause (b)
above or in the calculation of Consolidated EBITDA for such period, after giving
effect to the pro forma adjustments with respect to such transaction;
provided that in each case any such pro forma adjustments:
(i) are reasonably expected to be realized within twelve (12) months of such
transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent and
(ii) are calculated on a basis consistent with GAAP and Regulation S-X of the
Exchange Act of 1934 (including with respect to pro forma adjustments for public
company costs in connection with the Acquisition of any public company) and
(iii) represent less than 10% of Consolidated EBITDA (determined without giving
effect to this clause (iii)).
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
“Specified Transaction” means (x) any Specified Disposition and (y) any
Permitted Acquisition.
 
 
-140-

 
Schedule 3
to
Officer’s Compliance Certificate
 
List of Non-Material Foreign Subsidiaries
 
Subsidiary
 
Assets of Subsidiary
 
Consolidated Assets of Parent and its Subsidiaries
% of Consolidated Assets
Revenue of Subsidiary
Consolidated Revenue of Parent and its Subsidiaries
 
% of Consolidated Revenue
 
Ubiquiti Technical Services Private Limited
 
 
 
 
 
 
 
Ubiquiti Networks Europe
 
 
 
 
 
 
 
Ubiquiti Networks (Poland) spótka z ograniczonq odpowiedzialnościq w organizacji
 
 
 
 
 
 
 
Ubiquiti Networks (Latvia) SIA
 
 
 
 
 
 
 
Ubiquiti Networks Consulting (Shanghai) Co., Ltd.
 
 
 
 
 
 
 
Ubiquiti Networks (Suzhou) Co., Ltd.
 
 
 
 
 
 
 
Ubiquiti Networks Canada Inc.
 
 
 
 
 
 
 
Ubiquiti Networks (Czech Republic) s.r.o
 
 
 
 
 
 
 
Ubiquiti Labs Ukraine LLC
 
 
 
 
 
 
 
Ubiquiti Global Energy Limited
 
 
 
 
 
 
 

 
 
-141-

 
EXHIBIT G
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
 
 
 
 
-142-

 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]13 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees14 hereunder are several and not joint.]15 Capitalized terms used but
not defined herein shall have the meanings given to them in the Second Amended
and Restated Credit Agreement identified below (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whetherknown or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to[the] [any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
1. Assignor: [INSERT NAME OF ASSIGNOR]
 

2. Assignee(s): See Schedules attached hereto
 
3. Borrowers: Ubiquiti Networks, Inc. and Ubiquiti International Holding Company
Limited
 
4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement
 
 
13 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
14 Select as appropriate.
15 Include bracketed language if there are multiple Assignees.
 
-143-

 
5. Credit Agreement: The Second Amended and Restated Credit Agreement, dated as
of January 17, 2018, by and among Ubiquiti Networks, Inc., a Delaware
corporation and Ubiquiti International Holding Company Limited, an exempted
company incorporated under the laws of the Cayman Islands, as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent (as amended, restated, supplemented or otherwise modified)
 
6. Assigned Interest: See Schedules attached hereto
 
[7. Trade Date: ______________]16
 
 
[Remainder of Page Intentionally Left Blank]
 
 
 
16 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
-144-

 
Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
By:
Name:
Title:
 
 
ASSIGNEES
 
See Schedules attached hereto

 
 
-145-

 
[Consented to and]17 Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender
 
 
By:_________________________________
Name:
Title:
 
 
[Consented to:]18
 
UBIQUITI NETWORKS, INC.,
as Borrower Agent
 
 
By:________________________________
Name:
Title:
 
 
17 To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.
18 To be added only if the consent of the Borrower Agent is required by the
terms of the Credit Agreement. May also use a Master Consent.
 
-146-

 
SCHEDULE 1
 
To Assignment and Assumption
 
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
 
Assigned Interests:
 
Facility Assigned19
Aggregate Amount of Commitment/ Loans for all Lenders20
Amount of Commitment/Loans Assigned21
Percentage Assigned of Commitment/Loans22
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 

 
[NAME OF ASSIGNEE]23
[and is an Affiliate of [identify Lender]24]
 
By:______________________________
  Title:
 
 
 
19 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment”).
20 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
21 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
22 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
23 Add additional signature blocks, as needed.
24 Select as appropriate.
 
-147-

 
ANNEX 1
 
to Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.           Assignee[s]. [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
 
 
 
-148-

 
2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
 
3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of asignature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 
 
 
 
-149-

 
EXHIBIT H-1
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)
 
-150-

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of January 17, 2018 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Ubiquiti Networks, Inc., a Delaware corporation, (the “Parent Borrower”) and
Ubiquiti International Holding Company Limited, an exempted company incorporated
under the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of either Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to either
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or any
successor form). By executing this certificate, the undersigned agrees that (a)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Agent and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Borrower Agent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 
[NAME OF LENDER]
 
By:                                                                           
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
 
 
-151-

 
EXHIBIT H-2
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)
 
-152-

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of January 17, 2018 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Ubiquiti Networks, Inc., a Delaware corporation (the “Parent Borrower”) and
Ubiquiti International Holding Company Limited, an exempted company incorporated
under the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or any successor form). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.
 
 
 
[NAME OF PARTICIPANT]
 
By:                                                                           
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
 
 
 
-153-

 
EXHIBIT H-3
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)
 
 
-154-

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of January 17, 2018 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Ubiquiti Networks, Inc., a Delaware corporation, (the “Parent Borrower”) and
Ubiquiti International Holding Company Limited, an exempted company incorporated
under the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E (or any
successor form), or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
(or any successor form), from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.
 
 
 
[NAME OF PARTICIPANT]
 
By:                                                                           
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
-155-

 
EXHIBIT H-4
to
Second Amended and Restated Credit Agreement
dated as of January 17, 2018
by and among
Ubiquiti Networks, Inc.,
and
Ubiquiti International Holding Company Limited,
as Borrowers,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)
 
-156-

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of January 17, 2018 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Ubiquiti Networks, Inc., a Delaware corporation, (the “Parent Borrower”) and
Ubiquiti International Holding Company Limited, an exempted company incorporated
under the laws of the Cayman Islands (the “Cayman Borrower”), as Borrowers, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 
 
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E (or any successor form), or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E (or any successor form), from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Agent and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower Agent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 
[NAME OF LENDER]
 
By:                                                                           
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
 
 
-157-
